                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE


In re Nissan North America Inc. Litigation   Case No. 3:19-cv-00843

                                             Judge Campbell/Frensley

                                             [PROPOSED] FIRST AMENDED
                                             CONSOLIDATED CLASS ACTION
                                             COMPLAINT



                                             JURY TRIAL DEMANDED




 Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 1 of 101 PageID #: 297
       Robert Garneau, Courtney Johnson, Rhonda Perry, Morela Jova, Kimberly Wright, Todd

Burrows, David Turner, Roger Brueckman, Scott and Jane Reeves, Hosea Bartlett, Marry

Danner, Aurelia Fowler, John Hartwell, Nancy Housell, Keith Huddleston, Jeff Olkowski, and

Vaughn Kerkorian (“Plaintiffs”) bring this class action against Nissan North America, Inc.

(“NNA”) and Nissan Motor Co., Ltd. (“NMC”) (together, “Nissan” or “Defendants”),

individually and on behalf of the below-defined nationwide and statewide classes they

respectively seek to represent (collectively, the “Class”) consisting of all persons who currently

or formerly owned or leased a 2015 or newer Nissan or Infiniti vehicle equipped with Forward

Emergency Braking or Automatic Emergency Braking system (collectively, the “FEB system”),

including but not limited to the Nissan Rogue, Nissan Rogue Sport, Nissan Murano, Nissan

Altima, Nissan Maxima, Nissan Armada, Nissan Pathfinder, Nissan Leaf, Nissan Sentra, Infiniti

QX30, Infiniti Q50, Infiniti Q60, Infiniti Q70, Infiniti QX50, Infiniti QX60, and Infiniti QX80,

(the “Class Vehicles”) that were designed, manufactured, distributed, marketed, sold, and/or

leased by Nissan. The allegations herein are based on personal knowledge as to Plaintiffs’ own

conduct and are made on information and belief as to all other matters based on an investigation

by counsel:

                                  NATURE OF THE ACTION

       1.      In its quest to be commercially competitive, Nissan designed, tested, validated,

marketed, and sold its Forward Emergency Braking system (“FEB”) that is featured in every

Class Vehicle. According to Nissan itself:

               [T]his intelligent feature uses radar technology to monitor a
               vehicle’s proximity to the vehicle ahead, giving the driver audible
               and visual display warnings to help the driver reduce the vehicle’s
               speed if a potential frontal collision is detected. If the driver fails to
               respond, the [Forward Emergency Braking] system can apply the



                                                   1
 Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 2 of 101 PageID #: 298
               brakes, helping the driver to avoid the collision or reduce the speed
               of impact if it is unavoidable.1

         2.    However, Defendants wrongfully and intentionally concealed, and continue to

conceal, from the pre-purchase/lease transaction to the present day, one or more defects in the

Class Vehicles’ FEB system that can cause it to falsely engage or otherwise not work as

intended (“FEB Defect”). The FEB Defect causes, among other things, (1) the Class Vehicles to

detect non-existent obstacles, thereby automatically triggering the brakes and causing the Class

Vehicles to abruptly slow down or come to a complete stop with no actual need to do so, and/or

(2) the FEB system to deactivate itself, thereby distracting the driver and rendering the FEB

system disabled and useless. In either scenario, however, the FEB system is not a safety feature,

as Nissan claimed, but rather an unpredictable and unreasonable safety hazard.

         3.    The FEB Defect can cause the Class Vehicles to stop without warning during

normal and intended vehicle operation, thereby posing an unreasonable safety hazard to drivers,

passengers, other motorists, and pedestrians. Plaintiffs and other Class members have reported

significant, unexpected phantom decelerations and stops due to the false engagement of the

Class Vehicle’s FEB system, even though no objects – vehicles, pedestrians, or otherwise – were

nearby. Additionally, Plaintiffs and other Class members have complained that the FEB system

also frequently deactivates itself, detracting their focus from the road and rendering the FEB

safety feature useless.

         4.    Nissan marketed, and continues to market, the Class Vehicles, and the FEB

system specifically, as safe and reliable. Defendants, however, failed to disclose the FEB Defect




1
  The Confidence of Nissan Safety Technology, Nissan Safety Features & Technologies (Dec.
16, 2019), https://www.nissanusa.com/experience-nissan/news-and-events/car-safety-features-
technology.html (last visited May 7, 2020).a


                                        2
    Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 3 of 101 PageID #: 299
to consumers, despite their knowledge that the Class Vehicles were defective and not fit for their

intended purpose of providing consumers with safe and reliable transportation at the time of the

sale and thereafter. Defendants have actively concealed and continue to conceal the true nature

and extent of the FEB Defect from Plaintiffs and the other Class members after failing to

disclose it to them at the time of purchase, lease or repair. Had Plaintiffs and the other Class

members known about the FEB Defect, they would not have purchased and/or leased the Class

Vehicles or would have paid less for them. As a result of their reliance on Defendants’

concealment/omissions, and its active concealment, Plaintiffs and the other Class members have

suffered an ascertainable loss of money, property, and/or loss in value of their Class Vehicles.

          5.   Despite notice of the FEB Defect from, among other things, pre-production

testing, consumer complaints, warranty data, and dealership repair orders, Defendants have not

recalled the Class Vehicles to repair the FEB Defect, have not offered Plaintiffs and the other

Class members a suitable repair or replacement free of charge, and have not offered to reimburse

Plaintiffs and the other Class members the costs they incurred relating to diagnosing and

repairing the FEB Defect or for the value consumers paid for the FEB feature in the first place.

Defendants have refused to repair or replace the Class Vehicles despite the fact that the Class

Vehicles are under a comprehensive warranty, as explained in detail below. Thus, Defendants

have wrongfully and intentionally transferred the cost of repair of the FEB Defect to Plaintiffs

and the other members of the Classes by fraudulently concealing the existence of the FEB

Defect.

          6.   Under the warranties provided to Plaintiffs and the other members of the Classes,

Defendants promised to repair or replace defective FEB components arising out of defects in

materials and/or workmanship, such as the FEB Defect, at no cost to owners or lessors of the




                                     3
 Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 4 of 101 PageID #: 300
Class Vehicles. For illustrative purposes, NNA offers a 36-month or 36,000-mile Basic

Warranty that “covers any repairs needed to correct defects in materials or workmanship of all

parts and components of each new Nissan vehicle supplied by Nissan.”2

         7.    Defendants breached their express and implied warranties through which they

promised to, inter alia, (1) provide Class Vehicles fit for the ordinary purpose for which they

were sold; and (2) repair and correct manufacturing defects or defects in materials or

workmanship of any parts they supplied, including in the FEB System. Because the FEB Defect

was present at the time of sale or lease of the Class Vehicles, Defendants are required to repair

or replace the Class Vehicles pursuant to the terms of the warranty. Instead, Nissan has

wrongfully shifted the cost of repairing the FEB Defect, or replacing the vehicle, to Plaintiffs

and the other Class members. These costs are significant, and no reasonable consumer expects to

incur such costs.

         8.    Defendants and their network of authorized dealers possess exclusive and

superior knowledge and information regarding the FEB Defect. Despite this, Defendants have

failed to notify Plaintiffs and the other Class members of the FEB Defect, who could not have

reasonably discovered the defect through due diligence. Similarly, Nissan has failed to provide

Plaintiffs and the other Class members with any fix or remedy for the FEB Defect, despite

voluminous customer complaints.

         9.    While promoting the standard, quality, and/or grade of the Class Vehicles, Nissan

knowingly concealed/omitted, and actively conceals, the existence of the FEB Defect at the time

of purchase or lease or otherwise to increase its profits and decrease its costs (by selling



2
  Nissan, 2016 Warranty Information Booklet,
https://owners.nissanusa.com/content/techpub/common/2016/2016-nissan-warranty-booklet.pdf
(last visited May 7, 2020).


                                        4
    Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 5 of 101 PageID #: 301
additional Class Vehicles and transferring the cost of the repair of the FEB Defect, or

replacement of the vehicle, to Plaintiffs and the other Class members).

       10.     Defendants knowingly omitted, concealed and suppressed material facts

regarding the FEB Defect, and misrepresented the standard, quality or grade of the Class

Vehicles, all at the time of purchase or lease or otherwise, which directly caused harm to

Plaintiffs and the other members of the Classes. As a direct result of Defendants’ wrongful

conduct, Plaintiffs and the other members of the Classes have suffered damages, including, inter

alia: (1) out-of-pocket expenses for repair of the FEB Defect; (2) costs for future repairs or

replacements; (3) sale of their vehicle at a loss; (4) diminished value of their vehicles; and/or

(5) the price premium attributable to the FEB feature.

       11.     Plaintiffs and the other Class members therefore assert claims against Defendants

for fraud, breach of express and implied warranties, violation of the Magnuson-Moss Warranty

Act, 15 U.S.C. § 2301, et seq., violation of statutory deceptive trade practices laws of each

respective state, and unjust enrichment. As alleged herein, Defendants’ wrongful conduct has

harmed owners and lessors of the Class Vehicles, and Plaintiffs and the other members of the

Classes are entitled to damages and injunctive and declaratory relief.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question). This Court has jurisdiction over supplemental state law claims pursuant to 28 U.S.C.

§ 1367.

       13.     This Court also has jurisdiction over this action pursuant to the Class Action

Fairness Act (“CAFA”). 28 U.S.C. § 1332(d)(2). The matter in controversy, exclusive of interest

and costs, exceeds the sum or value of $5,000,000 and is a class action in which there are more

than 100 members of the Classes, members of the Classes (as defined below) are citizens of


                                     5
 Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 6 of 101 PageID #: 302
states different from Defendants, and greater than two-thirds of the members of the Classes

reside in states other than the states in which Defendants are citizens.

       14.     This Court has general jurisdiction over NNA, because NNA’s principal place of

business is in this district. This court has specific jurisdiction over NML, because NML

conducts substantial business in this District and some of the actions which gave rise to the

claims took place in this state; and products, materials, or things processed, serviced, or

manufactured by NML anywhere were used or consumed in this state in the ordinary course of

business, commerce, trade, or use. NML is one of the largest automotive manufactures and

sellers in the world. NML has, at all relevant times, conducted and continues to conduct business

all over the country, including Plaintiffs’ states and Tennessee.

       15.     Venue properly lies in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

NNA is subject to personal jurisdiction in this District as a California corporation. Venue

properly lies in this District pursuant to 28 U.S.C. § 1391(c)(3) with respect to NMC because, as

a non-resident of the United States, NMC “may be sued in any judicial district.”

                                             PARTIES

Plaintiffs

       A. California

       16.     Plaintiff Robert Garneau is a citizen of California and resides in San Jose,

California.

       17.     Plaintiff Garneau purchased a new 2018 Nissan Murano SL from Nissan of

Serramonte in Colma, California in Fall 2018. Plaintiff Garneau’s Murano is a Class Vehicle

equipped with the defective FEB.




                                     6
 Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 7 of 101 PageID #: 303
       18.     Prior to purchasing his Class Vehicle, Plaintiff Garneau reviewed Nissan’s

promotional materials, such as Nissan’s website and the Monroney sticker, and interacted with

at least one sales representative without Nissan disclosing the FEB Defect.

       19.     Through his exposure and interaction with Nissan, Plaintiff Garneau was aware

of Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason he purchased his Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to him the FEB Defect.

       20.     In November 2018, Plaintiff Garneau experienced the FEB Defect at

approximately 5,000 miles. Specifically, he was operating his Class Vehicle under intended and

foreseeable circumstances when the FEB light on the dashboard illuminated and the FEB system

engaged with no obstacle in its path. Plaintiff Garneau reported his experience to Premier Nissan

where it diagnosed the FEB Defect and replaced his vehicle’s radar sensor. However, the repair

failed as Plaintiff Garneau continues to experience the FEB Defect through present day.

       21.     Plaintiff Garneau did not receive the benefit of his bargain. He purchased a

vehicle of lesser standard, grade, and quality than represented, and he did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Garneau’s Class Vehicle.

       22.     Had Nissan Disclosed the FEB Defect, Plaintiff Garneau would not have

purchased his Class Vehicle, or certainly would have paid less to do so.

       B. Florida

               a. Plaintiff Johnson

       23.     Plaintiff Courtney Johnson is a citizen of Florida and resides in Jacksonville,

Florida.




                                     7
 Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 8 of 101 PageID #: 304
       24.     Plaintiff Johnson purchased a new 2018 Nissan Rogue Sport from Nissan of

Orange Park in Jacksonville, Florida on September 21, 2018. Plaintiff Johnson’s Rogue Sport is

a Class Vehicle equipped with the defective FEB.

       25.     Prior to purchasing her Class Vehicle, Plaintiff Johnson reviewed Nissan’s

promotional materials, such as the Monroney sticker, and interacted with at least one sales

representative without Nissan disclosing the FEB Defect.

       26.     Through her exposure and interaction with Nissan, Plaintiff Johnson was aware

of Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason she purchased her Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose the to her the FEB Defect.

       27.     On or about February 8, 2019, Plaintiff Johnson experienced the FEB Defect at

less than 5,000 miles. While operating her Class Vehicle under intended and foreseeable

circumstances, the FEB engaged with no obstacle in its path, bringing her vehicle to a halt in the

middle of a road. Plaintiff Johnson reported her experience to Nissan of Jacksonville which

diagnosed FEB Defect and reprogrammed the system. However, the repair failed. Plaintiff

allowed Nissan of Jacksonville to reprogram the system a second time, but she has lost

confidence in the vehicle and turns the system off for fear of repeat phantom braking incidents.

       28.     Plaintiff Johnson did not receive the benefit of her bargain. She purchased a

vehicle of lesser standard, grade, and quality than represented, and she did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Johnson’s Class Vehicle.

       29.     Had Nissan disclosed the FEB Defect, Plaintiff Johnson would not have

purchased his Class Vehicle, or certainly would have paid less to do so.




                                     8
 Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 9 of 101 PageID #: 305
               b. Plaintiff Perry

       30.     Plaintiff Rhonda Perry is a citizen of Florida and resides in Alachua, Florida.

       31.     Plaintiff Perry purchased a used 2018 Nissan Murano Platinum AWD from

HGreg.com on February 12, 2019, and took possession of the vehicle in Alachua, Florida.

Plaintiff Perry’s Murano is a Class Vehicle equipped with the defective FEB.

       32.     Prior to purchasing her Class Vehicle, Plaintiff Perry knew of Nissan’s general

and uniform marketing message of dependability and safety, which is a primary reason she

purchased her Class Vehicle. At no point did Nissan disclose to her the FEB Defect.

       33.     Shortly after purchase at approximately 2,600 miles, while operating her vehicle

under intended and foreseeable circumstances the “front radar unavailable due to obstruction”

light illuminated on Plaintiff Perry’s Murano, with no obstacles in its path. This false activation

has occurred dozens of times. Plaintiff Perry reported her experienced to Gainesville Nissan, but

the repairs failed as she continues to experience the FEB Defect through present day.

       34.     Plaintiff Perry did not receive the benefit of her bargain. She purchased a vehicle

of lesser standard, grade, and quality than represented, and she did not receive a vehicle that met

ordinary and reasonable consumer expectations regarding safe and reliable operation. The FEB

Defect has significantly diminished the value of Plaintiff Perry’s Class Vehicle.

       35.     Had Nissan disclosed the FEB Defect, Plaintiff Perry would not have purchased

her Class Vehicle, or certainly would have paid less to do so.

               c. Plaintiff Jova

       36.      Plaintiff Morela Jova is a citizen of Florida and resides in Miami, Florida.

       37.     Plaintiff Jova purchased a new 2018 Nissan Rogue Sport from Palmetto 57

Nissan in Miami, Florida in February 2019. Plaintiff Jova’s Rogue Sport is a Class Vehicle

equipped with the defective FEB.


                                     9
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 10 of 101 PageID #: 306
       38.     Prior to purchasing her Class Vehicle, Plaintiff Jova reviewed Nissan’s

promotional materials, including information about safety features on Nissan’s website, and

interacted with at least one sales representative without Nissan disclosing the FEB Defect.

       39.     Through her exposure and interaction with Nissan, Plaintiff Jova was aware of

Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason she purchased her Class Vehicle. Despite touting the safety and dependability of

the Class Vehicles, at no point did Nissan disclose to her the FEB Defect.

       40.     Plaintiff Jova experienced the FEB Defect on May 3, 2019 at approximately

5,600 miles. While operating her Class Vehicle under intended and foreseeable circumstances,

the FEB engaged without an obstacle in its path. The false FEB activation caused a collision.

       41.     Plaintiff Jova did not receive the benefit of her bargain. She purchased a vehicle

of lesser standard, grade, and quality than represented, and she did not receive a vehicle that met

ordinary and reasonable consumer expectations regarding safe and reliable operation. The FEB

Defect has significantly diminished the value of Plaintiff Jova’s Class Vehicle.

       42.     Had Nissan disclosed the FEB Defect, Plaintiff Jova would not have purchased

her Class Vehicle, or certainly would have paid less to do so.

       C. Georgia

       43.     Plaintiff Kimberly Wright is a citizen of Georgia and resides in Riverdale,

Georgia.

       44.     Plaintiff Wright purchased a new 2018 Nissan Sentra from Nissan South Morrow

in Morrow, Georgia in March 2018. Plaintiff Wright’s Sentra is a Class Vehicle equipped with

the defective FEB.




                                    10
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 11 of 101 PageID #: 307
       45.     Prior to purchasing her Class Vehicle, Plaintiff Wright reviewed Nissan’s

promotional materials, such as the Monroney sticker, and interacted with at least one sales

representative without Nissan disclosing the defective FEB.

       46.     Through her exposure and interaction with Nissan, Plaintiff Wright was aware of

Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason she purchased her Class Vehicle. Despite touting the safety and dependability of

the Class Vehicles, at no point did Nissan disclose to her the FEB Defect.

       47.     Within a few months of purchase, Plaintiff wright experienced the FEB Defect at

less than 5,000 miles. While operating her vehicle under intended and foreseeable

circumstances, the obstruction light illuminated, the FEB engaged and shut off with no obstacle

in its path. Plaintiff Wright reported her experience to Nissan South Morrow, but it failed to

repair the FEB defect as the defect persists.

       48.     Plaintiff Wright did not receive the benefit of her bargain. She purchased a

vehicle of lesser standard, grade, and quality then represented, and she did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Wright’s Class Vehicle.

       49.     Had Nisan disclosed the FEB Defect, Plaintiff Wright would not have purchased

her Class Vehicle, or certainly would have paid less to do so.

       D. Illinois

       50.     Plaintiff Todd Burrows is a citizen of Illinois and resides in Elmwood, Illinois.

       51.     Plaintiff Burrows purchased a new 2017 Nissan Rogue from Berman’s Nissan of

Chicago in June 2017. Plaintiff Burrows’ Rogue is a Class Vehicle equipped with the defective

FEB.




                                    11
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 12 of 101 PageID #: 308
       52.     Prior to purchasing is Class Vehicle, Plaintiff Burrows reviewed Nissan’s

promotional materials, such as safety statistics and the Monroney sticker, and interacted with at

least one sales representative without Nissan disclosing the FEB Defect.

       53.     Through his exposure and interaction with Nissan, Plaintiff Burrows was aware

of Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason he purchased his Class Vehicle. Despite touting the safety and dependability of

the Class Vehicles, at no point did Nissan disclose to him the FEB Defect.

       54.     In September 2018, Plaintiff Burrows experienced the FEB Defect at

approximately 10,000 miles. While operating his vehicle under intended and foreseeable

circumstances, Plaintiff Burrows’ vehicle came to a sudden stop without an obstacle in its path.

Plaintiff Burrows reported his experience to Berman’s Nissan of Chicago, but it failed to repair

the defect. Subsequent false FEB activations caused Plaintiff Burrows to present his vehicle to

Berman’s Nissan of Chicago, as second time. The second attempted repair was unsuccessful as

the FEB defect continues through present day.

       55.     Plaintiff Burrows did not receive the benefit of his bargain. He purchased a

vehicle of lesser standard, grade, and quality than represented, and he did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Burrows’ Class Vehicle.

       56.     Had Nissan disclosed the FEB Defect, Plaintiff Burrows would not have

purchased his Class Vehicle, or certainly would have paid less to do so.

       E. Massachusetts

       57.     Plaintiff David Turner is a citizen of Massachusetts and resides in Attleboro,

Massachusetts.




                                    12
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 13 of 101 PageID #: 309
       58.     Plaintiff Turner purchased a new 2017 Nissan Rogue Sport from Mastria Nissan

in Raynham, Massachusetts in February 2018. Plaintiff Turner’s Rogue Sport is a Class Vehicle

equipped with the defective FEB.

       59.     Prior to purchasing his Class Vehicle, Plaintiff Turner reviewed Nissan’s

promotional materials, such as Nissan’s website touting the safety features, and interacted with

at least one Nissan sales representative all without Nissan disclosing the FEB Defect. Through

his exposure and interaction with Nissan, Plaintiff Turner was aware of Nissan’s uniform and

pervasive marketing message of dependability and safety, which is a primary reason he

purchased his Class Vehicle.

       60.     Within weeks after his purchasing the vehicle, while operating his vehicle under

intended and foreseeable circumstances, Plaintiff Turner’s Class Vehicle experienced the FEB

defect, stopping suddenly with no obstacle in its path. Plaintiff Turner’s Class Vehicle most

commonly experienced the FEB Defect in parking garages, where his brakes lock up, suddenly

and forcefully, as he approaches an up ramp. Plaintiff Turner notified a Nissan dealership of his

experiences, but they failed to repair the FEB defect as it continues through present day.

       61.     Plaintiff Turner did not receive the benefit of his bargain. He purchased a vehicle

of lesser standard, grade, and quality than represented, and he did not receive a vehicle that met

ordinary and reasonable consumer expectations regarding safe and reliable operation. The FEB

Defect has significantly diminished the value of Plaintiff Turner’s Class Vehicle.

       62.     Had Nissan disclosed the FEB Defect, Plaintiff Turner would not have purchased

his Class Vehicle, or certainly would have paid less to do so.

       F. Michigan

       63.     Plaintiff Roger Brueckman is a citizen of Michigan and resides in Jackson,

Michigan.


                                    13
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 14 of 101 PageID #: 310
       64.     Plaintiff Brueckman purchased a used 2018 Nissan Maxima from Nissan of

Macomb in Clinton Carter Township, Michigan in Fall 2019. Plaintiff Brueckman’s Maxima is a

Class Vehicle equipped with the defective FEB.

       65.     Prior to purchasing his Class Vehicle, Plaintiff Brueckman interacted with at least

one sales representative without Nissan disclosing the FEB Defect.

       66.     With his exposure and interaction with Nissan, Plaintiff Brueckman was aware of

Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason he purchased his Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to him the FEB Defect.

       67.     Plaintiff Brueckman experienced the FEB Defect twice in January 2020 at

approximately 38,000 miles. During each event, Plaintiff Brueckman was operating his vehicle

under intended and foreseeable circumstances when his vehicle came to a sudden stop without a

nearby obstacle.

       68.     Plaintiff Brueckman did not receive the benefit of his bargain. He purchased a

vehicle of lesser standard, grade, and quality than represented, and he did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Brueckman’s Class Vehicle.

       69.     Had Nissan disclosed the FEB Defect, Plaintiff Brueckman would not have

purchased his Class Vehicle, or certainly would have paid less to do so.

       G. Missouri

               a. The Reeves Plaintiffs

       70.     Plaintiffs Scott and Jane Reeves are citizens of Missouri and reside in St. Ann,

Missouri.




                                    14
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 15 of 101 PageID #: 311
       71.     The Reeves Plaintiffs purchased a new 2017 Nissan Rogue SL AWD from

Napleton Nissan in St. Louis, Missouri on January 11, 2018. The Reeves Plaintiffs’ Rogue is a

Class Vehicle equipped with the defective FEB.

       72.     Prior to purchasing their Class Vehicle, the Reeves Plaintiffs reviewed Nissan’s

promotional materials, such as the Nissan website, commercials, and the Monroney sticker, and

interacted with at least one sales representative without Nissan disclosing the FEB Defect.

       73.     Through their exposure and interaction with Nissan, the Reeves Plaintiffs were

aware of Nissan’s uniform and pervasive marketing message of dependability and safety, which

is a primary reason they purchased their Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to them the FEB Defect.

       74.     Beginning in February 2018 and continuing to this day, the Reeves Plaintiffs

experienced the FEB Defect at approximately 4,000 miles. On numerous occasions, while

operating their vehicle under intended and foreseeable circumstances, their Class Vehicle

experienced the FEB defect by stopping suddenly with no obstacle in its path. The Reeves

Plaintiffs reported their experiences to Nissan of Napleton and Bommarito Nissan Hazelwood,

but both dealerships failed to repair the defect, as the FEB Defect continues through present day.

       75.     The Reeves Plaintiffs did not receive the benefit of their bargain. They purchased

a vehicle of lesser standard, grade, and quality than represented, and they did not receive a

vehicle that met ordinary and reasonable consumer expectations regarding safe and reliable

operation. The FEB Defect has significantly diminished the value of the Reeves Plaintiffs’ Class

Vehicle.

       76.     Had Nissan disclosed the FEB Defect, the Reeves Plaintiffs would not have

purchased their Class Vehicle, or certainly would have paid less to do so.




                                    15
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 16 of 101 PageID #: 312
                b. Plaintiff Bartlett
        77.      Plaintiff Hosea Bartlett is a citizen of Missouri and resides in St. Charles,

Missouri.

        78.      Plaintiff Bartlett purchased a new 2017 Nissan Murano from Bommarito Nissan

Hazelwood in Hazelwood, Missouri on July 8, 2017. Plaintiff Bartlett’s Murano is a Class

Vehicle equipped with the defective FEB.

        79.      Through his exposure and interaction with Nissan, Plaintiff Bartlett was aware of

Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason he purchased his Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to him the FEB Defect.

        80.      Beginning in March 2018, while operating his car under intended and

foreseeable circumstances, the radar obstruction light illuminated, indicating that the FEB system

in Plaintiff Bartlett’s vehicle is activated falsely. Plaintiff Bartlett reported his experience to

Bommarito Nissan Hazelwood, but it has failed to repair the FEB defect, as it continues through

to the present day.

        81.      Plaintiff Bartlett did not receive the benefit of his bargain. He purchased a

vehicle of lesser standard, grade, and quality than represented, and he did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Bartlett’s Class Vehicle.

        82.      Had Nissan disclosed the FEB Defect, Plaintiff Bartlett would not have

purchased his Class Vehicle, or certainly would have paid less to do so.


        H. Mississippi

        83.     Plaintiff Mary Danner is a citizen of Mississippi and resides in Meridian,

Mississippi.




                                    16
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 17 of 101 PageID #: 313
       84.     Plaintiff Danner purchased a new 2018 Nissan Sentra from Nissan of Meridian in

Meridian, Mississippi in August 2018. Plaintiff Danner’s Sentra is a Class Vehicle equipped

with the defective FEB.

       85.     Prior to purchasing her Class Vehicle, Plaintiff Danner reviewed Nissan’s

promotional materials, including sales brochures and the Monroney sticker, and interacted with

at least one sales representative without Nissan disclosing the FEB Defect.

       86.     Through her exposure and interaction with Nissan, Plaintiff Danner was aware of

Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason she purchased his Class Vehicle. Despite touting the safety and dependability of

the Class Vehicles, at no point did Nissan disclose to her the FEB Defect.

       87.     Shortly after purchase, Plaintiff Danner experienced the FEB Defect with

approximately 1,000 miles on her car. While driving under intended and foreseeable

circumstances she almost collided with a semi-truck and landed herself in the median when her

vehicle stopped suddenly without an obstacle in its path. Plaintiff Danner reported her

experience to Nissan of Meridian, where it failed to disclose the FEB Defect to her or repair the

defect. Despite reporting her many FEB Defect occurrences to Nissan of Meridian, Plaintiff

Danner has experienced, and continues to experience, the FEB Defect through present day.

       88.     Plaintiff Danner did not receive the benefit of her bargain. She purchased a

vehicle of lesser standard, grade, and quality than represented, and she did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Danner’s Class Vehicle.

       89.     Had Nissan disclosed the FEB Defect, Plaintiff Danner would not have purchased

her Class Vehicle, or certainly would have paid less to do so.




                                    17
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 18 of 101 PageID #: 314
        I. North Carolina

        90.     Plaintiff Aurelia Fowler is a citizen of North Carolina and resides in Durham,

North Carolina.

        91.     Plaintiff Fowler purchased a new 2019 Nissan Pathfinder from Michael Jordan

Nissan in Durham, North Carolina in October 2019. Plaintiff Fowler’s Pathfinder is a Class

Vehicle equipped with the defective FEB.

        92.     Prior to purchasing her Class Vehicle, Plaintiff Fowler reviewed Nissan’s

promotional materials, such as the Monroney sticker, and interacted with at least one sales

representative without Nissan disclosing the FEB Defect.

        93.     Through her exposure and interaction with Nissan, Plaintiff Fowler was aware of

Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason she purchased his Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to her the FEB Defect.

        94.     Within months of purchase, Plaintiff Fowler’s Class Vehicle experienced the

FEB Defect at less than 5,000 miles. While operating her vehicle under intended and foreseeable

circumstances Plaintiff Fowler’s vehicle experienced the FEB Defect stop suddenly with no

obstacle in its path.

        95.     Plaintiff Fowler did not receive the benefit of her bargain. She purchased a

vehicle of lesser standard, grade, and quality than represented, and she did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Fowler’s Class Vehicle.

        96.     Had Nissan disclosed the FEB Defect, Plaintiff Fowler would not have purchased

her Class Vehicle, or certainly would have paid less to do so.




                                    18
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 19 of 101 PageID #: 315
       J. New Jersey

       97.     Plaintiff John Hartwell is a citizen of North Carolina and resides in Hope Mills,

North Carolina.

       98.     Plaintiff Hartwell purchased a new 2016 Nissan Altima from Sansone Nissan in

Woodbridge, New Jersey in Spring 2017. Plaintiff Hartwell’s Altima is a Class Vehicle

equipped with the defective FEB.

       99.     Prior to purchasing his Class Vehicle, Plaintiff Hartwell reviewed Nissan’s

promotional materials, such as the Monroney sticker, and interacted with at least one sales

representative without Nissan disclosing the FEB Defect.

       100.    Through his exposure and interaction with Nissan, Plaintiff Hartwell was aware

of Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason he purchased his Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to him the FEB Defect.

       101.    Plaintiff Hartwell’s Class Vehicle experienced the FEB Defect at approximately

26,000 miles. While operating his vehicle under intended and foreseeable circumstances

Plaintiff Hartwell’s Class Vehicle stopped suddenly with no obstacle in its path. Plaintiff

Hartwell reported his experience to Flow Nissan in Fayetteville, North Carolina, but it failed to

repair the FEB Defect at it continues through present day.

       102.    Plaintiff Hartwell did not receive the benefit of his bargain. He purchased a

vehicle of lesser standard, grade, and quality than represented, and he did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Hartwell’s Class Vehicle.

       103.    Had Nissan disclosed the FEB Defect, Plaintiff Hartwell would not have

purchased his Class Vehicle, or certainly would have paid less to do so.


                                    19
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 20 of 101 PageID #: 316
        K. New York

        104.   Plaintiff Nancy Housell is a citizen of New York and resides in White Lake, New

York.

        105.   Plaintiff Housell leased a new 2018 Nissan Rogue from Thruway Nissan in

Newburgh, New York, in the fall of 2018. Plaintiff Housell’s Rogue is a Class Vehicle equipped

with the FEB Defect.

        106.   Prior to purchasing her Class Vehicle, Plaintiff Housell reviewed Nissan’s

promotional materials, such as a sales brochure and the Monroney sticker, and interacted with at

least one sales representative without Nissan disclosing the FEB Defect.

        107.   Through her exposure and interactions with Nissan, Plaintiff Housell was aware

of Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason she leased her Class Vehicles. Despite touting the safety and dependability of the

Class Vehicles, at no point did Nissan disclose to her the FEB Defect.

        108.   Plaintiff Housell’s Class Vehicle experienced the FEB Defect at approximately

5,000 miles. While operating her vehicle under intended and foreseeable circumstances, Plaintiff

Housell’s Class Vehicle’s obstruction light illuminated, and the vehicle stopped suddenly with

no obstacle in its path. Plaintiff Housell continues to experience the FEB Defect through present

day.

        109.   Plaintiff Housell did not receive the benefit of her bargain. She purchased a

vehicle of lesser standard, grade, and quality than represented, and she did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Housell’s Class Vehicle.

        110.   Had Nissan disclosed the FEB Defect, Plaintiff Housell would not have

purchased her Class Vehicle, or certainly would have paid less to do so.


                                    20
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 21 of 101 PageID #: 317
       L. Ohio

       111.    Plaintiff Keith Huddleston is a citizen of Ohio and resides in Columbus, Ohio.

       112.    Plaintiff Huddleston purchased a new Nissan Sentra SV from Georgesville

Nissan in Columbus, Ohio on October 13, 2018. Plaintiff Huddleston’s Sentra is a Class Vehicle

equipped with the defective FEB.

       113.    Prior to purchasing his Class Vehicle, Plaintiff Huddleston reviewed Nissan’s

promotion materials, such as a sales brochure and the Monroney sticker, and interacted with at

least one sales representative without Nissan disclosing the FEB Defect.

       114.    Through his exposure and interaction with Nissan, Plaintiff Huddleston was

aware of Nissan’s uniform and pervasive marketing message of dependability and safety, which

is a primary reason he purchased his Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to him the FEB Defect.

       115.    Plaintiff Huddleston’s Class Vehicle experienced the FEB Defect at

approximately 7,000 miles. While operating his vehicle under intended and foreseeable

circumstances, the obstruction light illuminated with no obstacle in its path. Plaintiff Huddleston

reported his experience to Georgesville Nissan, where it realigned the radar sensor. Plaintiff

Huddleston again experienced the FEB Defect, at which point Georgesville Nissan replaced the

FEB sensor. However, it failed to repair the defect as Plaintiff Huddleston continues to

experience the FEB Defect through present day.

       116.    Plaintiff Huddleston did not receive the benefit of his bargain. He purchased a

vehicle of lesser standard, grade, and quality than represented, and he did not receive a vehicle

that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Huddleston’s Class Vehicle.




                                    21
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 22 of 101 PageID #: 318
       117.     Had Nissan disclosed the FEB Defect, Plaintiff Huddleston would not have

purchased his Class Vehicle, or certainly would have paid less to do so.

       M. Pennsylvania

       118.     Plaintiff Jeff Olkowski is a citizen of Pennsylvania and resides in Canonsburg,

Pennsylvania.

       119.     Plaintiff Olkowski purchased a new 2018 Nissan Rogue from John Sisson Nissan

in Washington, Pennsylvania in October 2018. Plaintiff Olkowski’s Rogue is a Class Vehicle

equipped with the defective FEB.

       120.     Prior to purchasing his Class Vehicle, Plaintiff Olkowski reviewed Nissan’s

promotional materials, such as the Monroney sticker and Nissan’s website, and interacted with

at least one sales representative without Nissan disclosing the FEB Defect.

       121.     Through his exposure and interaction with Nissan, Plaintiff Olkowski was aware

of Nissan’s uniform and pervasive marketing message of dependability and safety, which is a

primary reason he purchased his Class Vehicle. However, despite touting the safety and

dependability of the Class Vehicles, at no point did Nissan disclose to him the FEB Defect.

       122.     Plaintiff Olkowski’s Class Vehicle experienced the FEB Defect approximately

two days after purchase with approximately 800 miles on his car. While operating his vehicle

under intended and foreseeable circumstances, the obstruction light illuminated and Plaintiff

Olkowski’s vehicle stooped suddenly with no obstacle in its path. Other drivers behind him on

Interstate 70 were forced to swerve around his stopped vehicle. Plaintiff Olkowski reported his

experience to John Sisson Nissan which replaced the FEB radar sensor. The dealership failed to

repair the FEB defect as it continues through present day.

       123.     Plaintiff Olkowski did not receive the benefit of his bargain. He purchased a

vehicle of lesser standard, grade, and quality than represented, and he did not receive a vehicle


                                    22
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 23 of 101 PageID #: 319
that met ordinary and reasonable consumer expectations regarding safe and reliable operation.

The FEB Defect has significantly diminished the value of Plaintiff Olkowski’s Class Vehicle.

       124.      Had Nissan disclosed the FEB Defect, Plaintiff Olkowski would not have

purchased his Class Vehicle, or certainly would have paid less to do so.

       N. Texas

       125.      Plaintiff Vaughn Kerkorian is a citizen of Texas and resides in Plano, Texas.

       126.      Plaintiff Kerkorian has owned two Class Vehicles: his previous 2017 Nissan

Rogue and his current 2018 Nissan Rogue. Both of Plaintiff Kerkorian’s Rogues are Class

Vehicles equipped with the defective FEB.

       127.      Plaintiff Kerkorian purchased a new 2017 Nissan Rogue at Crest Nissan in

Frisco, Texas, in July 2017. Prior to purchasing his 2017 Class Vehicle, Plaintiff Kerkorian

reviewed Nissan’s promotional materials, such as TV and print advertisements and the

Monroney sticker touting the Class Vehicles’ safety features, and interacted with at least one

Nissan sales representative all without Nissan disclosing the FEB Defect. Through his exposure

and interactions with Nissan, Plaintiff Kerkorian was aware of Nissan’s uniform and pervasive

marketing message of dependability and safety, which is a primary reason he purchased his

Class Vehicle.

       128.      In November 2017, Plaintiff Kerkorian’s 2017 Rogue first stopped suddenly due

to the FEB Defect. Just as he approached a set of electric train tracks in downtown Plano, Texas,

the brakes on his 2017 Rogue automatically applied, and his vehicle braked to a complete stop in

the middle of the train tracks, with the engine shut off.

       129.      In December 2017, Plaintiff Kerkorian’s 2017 Rogue again stopped suddenly due

to the FEB Defect, at the same electric train tracks in downtown Plano, Texas. Once again, his

vehicle braked to a complete stop in the middle of the tracks, with the engine shut off.


                                    23
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 24 of 101 PageID #: 320
       130.    After speaking with a representative at the Crest Nissan dealership where he

purchased his 2017 Rogue regarding these extremely dangerous situations, the representative

informed Plaintiff Kerkorian that it had spoken with Nissan corporate and Nissan was aware of

the FEB Defect.

       131.    To address Plaintiff Kerkorian’s problem, Nissan offered to swap Plaintiff

Kerkorian’s 2017 Rogue for a new 2018 Rogue that also had AEB/FEB technology. Plaintiff

Kerkorian would also have to pay a $1,900 usage tax. Plaintiff Kerkorian accepted this

purported solution. Had Plaintiff Kerkorian known that the FEB Defect would also be present in

his 2018 Rogue, he would not have accepted the 2018 Rogue.

       132.    Plaintiff Kerkorian purchased his new 2018 Rogue at Crest Nissan in Frisco,

Texas, in July 2018. In October 2018, Plaintiff Kerkorian’s 2018 Rogue stopped suddenly due to

the FEB Defect at the same electric train tracks in downtown Plano, Texas. Nissan has since

refused to provide any remedy for the FEB Defect in Plaintiff Kerkorian’s 2018 Rogue.

       133.    Plaintiff Kerkorian did not receive the benefit of his bargains. He purchased and

accepted vehicles of lesser standard, grade, and quality than represented, and he did not receive

vehicles that met ordinary and reasonable consumer expectations regarding safe and reliable

operation. The FEB Defect has significantly diminished the value of Plaintiff Kerkorian’s Class

Vehicles.

       134.    Had Nissan disclosed the FEB Defect, Plaintiff Kerkorian would not have

purchased or accepted his Class Vehicles, or certainly would have paid less to do so.

Defendants

       135.    Defendant NNA is a California corporation with its principal place of business

located at 983 Nissan Drive, Smyrna, TN 37167. NNA does business throughout the United

States, including this State and Plaintiffs’ States. NNA engages in business, including the


                                    24
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 25 of 101 PageID #: 321
design, manufacturing, advertising, marketing, and sale of Nissan and Infiniti automobiles

nationwide, including throughout this State and Plaintiffs’ States.

        136.    Defendant NMC is a Japanese corporation headquartered in Yokohama, Japan.

NMC is the parent corporation of NNA. NMC, through its various agents and subsidiaries –

including NNA – designs, manufactures, markets, distributes and sells Nissan and Infiniti

automobiles in California and multiple other locations in the United States, including this State

and Plaintiffs’ States.

        137.    NNA and NMC, collectively, sell Nissan and Infiniti vehicles through a network

of dealerships that are the agents of NNA and NMC. In 2017, Nissan sold 1,440,049 cars

nationwide, including this State and Plaintiffs’ States.3

        138.    There exists, and at all times herein has existed, a unity of ownership between

NMC, NNA and their agents such that any individuality or separateness between them has

ceased and each of them is the alter ego of the others. Upon information and belief, at all times

mentioned herein, each Defendant was acting as an agent and/or employee of the other

Defendant, and at all times mentioned was acting within the course and scope of said agency

and/or employment with the full knowledge, permission, and consent of the other Defendant. In

addition, each of the acts and/or omissions of each Defendant alleged herein were made known

to, and ratified by, the other Defendant.

        139.    Upon information and belief, Defendant NMC communicates with Defendant

NNA concerning virtually all aspects of the Nissan and Infiniti vehicles it distributes within the

United States. At all relevant times, NNA acted as an authorized agent, representative, servant,



3
 Nissan News USA, Nissan Group reports December and 2017 calendar year U.S. sales (Jan. 3,
2018), https://nissannews.com/en-US/nissan/usa/releases/nissan-group-reports-december-and-
2017-calendar-year-u-s-sales (last visited May 7, 2020).


                                    25
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 26 of 101 PageID #: 322
employee and/or alter ego of NMC while performing activities including but not limited to

advertising, warranties, warranty repairs, dissemination of technical information and monitoring

the performance of Nissan and Infiniti vehicles in the United States, including substantial

activities that occurred within this jurisdiction.

        140.    At all times relevant to this action, Defendants manufactured, distributed, sold,

leased, and warranted the Class Vehicles under the Nissan and Infiniti brand names throughout

the United States. Defendants and/or their agents designed and manufactured the Class Vehicles.

Defendants and/or their agents also developed and disseminated the owner's manuals and

warranty booklets and information, advertisements, and other promotional materials relating to

the Class Vehicles.

FACTS COMMON TO ALL CAUSES OF ACTION

        A.      The FEB System Defect

        141.    In 2015, Nissan and Infiniti began offering the feature known as “Forward

Emergency Braking” (“FEB”) as on option on the Class Vehicles. For example, FEB was

available as a part of the $2,020 “SL Premium Package” option on the 2017 Nissan Rogue SL.

        142.    Starting in 2018, Nissan began offering “Automatic Emergency Braking”

(“AEB”) feature, formally known as Forward Emergency Braking, as part of its newly

introduced Intelligent Safety Shield (“ISS”). ISS is Nissan’s “way of looking out for you and

yours by monitoring, responding and protecting to help keep you and your passengers safe.” ISS

is an umbrella term for several technologies meant to assist drivers and boost safety, including

the FEB system. ISS and FEB are standard on many 2018 Nissan models, including the Nissan

Rogue/Rogue Sport, Nissan Altima, Nissan Murano, Nissan Leaf, Nissan Pathfinder, Nissan




                                    26
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 27 of 101 PageID #: 323
Maxima, and Nissan Sentra.4 Nissan expected to sell roughly 1,000,000 of these vehicles in

2018 alone.5 Infiniti vehicles use a substantially similar – if not identical – system.6

       143.    As demonstrated below,7 the FEB system utilizes a radar and/or camera system

that measures the distance between the vehicle and its surrounding objects. If the FEB system

detects rapid decrease in distance between the vehicle and an object accompanied with no driver

responsive inputs, the FEB system “provide[s] audible and visual alerts and appl[ies] braking to

help you avoid or mitigate a frontal collision with a vehicle ahead.”




       144.    However, Nissan under designed, engineered, tested, and validated the FEB

system. The FEB Defect, among other things, causes (1) the Class Vehicles to detect non-

existent obstacles, triggers a braking response and causes the Class Vehicles to abruptly



4
  Nissan News Room, Nissan to offer standard Automatic Emergency Braking (AEB) on one
million U.S. vehicles in 2018 model year (June 8, 2017), https://nissannews.com/en-
US/nissan/usa/releases/nissan-to-offer-standard-automatic-emergency-braking-aeb-on-one-
million-u-s-vehicles-in-2018-model-year?query=automatic+emergency+braking (last visited
May 7, 2020).
5
  Nissan Safety Features & Technologies, The Confidence of Nissan Safety Technology (Dec.
16, 2019), https://www.nissanusa.com/experience-nissan/news-and-events/car-safety-features-
technology.html (last visited May 7, 2020).
6
  Infiniti, Forward Emergency Braking, https://www.infinitiusa.com/infiniti-
now/technology/forward-emergency-braking.html (last visited May 7, 2020).
7
  https://www.glendalenissan.com/blog/how-does-nissan-automatic-emergency-braking-work/
(last visited May 20, 2020).


                                    27
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 28 of 101 PageID #: 324
decelerate or stop completely, despite no need for this action., and/or (2) the FEB system to

deactivate itself, thereby distracting the driver and rendering the FEB system unavailable and

useless. The FEB Defect presents a safety hazard that distracts the Class members and renders

the Class Vehicles unreasonably dangerous to consumers because it severely impacts a driver’s

ability to control vehicle speed as expected under normal driving conditions and maintain an

appropriate speed based on traffic flow, thereby increasing the risk of a rear-end collision.

        145.   All Class Vehicles use the same or substantially similar FEB System.

        B.     Nissan’s Knowledge of the FEB Defect

        146.   Nissan became aware of the FEB Defect through sources not available to

Plaintiffs and the other members of the Classes, including, but not limited to: pre-production

testing, pre-production design failure mode and analysis data, production design failure mode

and analysis data, early consumer complaints made exclusively to Nissan’s network of dealers

and directly to Nissan, aggregate warranty data compiled from Nissan’s network of dealers,

testing conducted by Nissan in response to consumer complaints, and repair order and parts data

received by Nissan from Nissan’s network of dealers and suppliers, including Bosch and

Continental.

        147.   Nissan had and continues to have a duty to fully disclose the true nature of the

FEB Defect to Class Vehicle owners, among other reasons, because the FEB Defect poses an

unreasonable safety hazard; because Nissan had and has exclusive knowledge or access to

material facts about the Class Vehicles’ FEB systems that were and are not known to or

reasonably discoverable by Plaintiffs and the other members of the Classes; and because Nissan

has actively concealed the FEB Defect from its customers at the time of purchase or repair and

thereafter.




                                    28
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 29 of 101 PageID #: 325
       148.    Specifically, Defendants: (a) failed to disclose, at the time of purchase or repair

and thereafter, any and all known material defects or material nonconformities of the Class

Vehicles, including the FEB Defect; (b) failed to disclose, at the time of purchase or repair and

thereafter, that the Class Vehicles and their FEB systems were not in good working order, were

defective and prone to failure, and were not fit for their intended purpose; and (c) failed to

disclose and/or actively concealed the fact that the Class Vehicles and their FEB systems were

defective, despite the fact that Defendant learned of the FEB Defect before it placed the Class

Vehicles in the stream of commerce.

       149.    Nissan has been aware of problems with the FEB feature since at least 2015,

given its release of a series of Technical Service Bulletins (“TSBs”) to dealers related to the

radar sensor used in the Class Vehicles’ FEB systems starting in 2016. “Manufacturers typically

issue more TSBs in the first model year of a new or redesigned vehicle when, despite extensive

pre-production testing, they discover design, engineering and manufacturing flaws after the

vehicles are exposed to the ultimate test – being driven in the real world.”8 As detailed further

below, in 2015, Class members began complaining about the FEB Defect in model year 2015

Nissan Muranos – the first Class Vehicle to offer the option.9 See infra ¶¶ 47-61.

       150.    On September 6, 2016, Nissan released Technical Service Bulletin NTB15-099b

concerning the radar sensor used in the Intelligent Cruise Control (“ICC”) and FEB systems in

the Class Vehicles.10 The TSB was designed to remedy two Diagnostic Trouble Codes (“DTCs”)



8
  See Chicago Tribune, Recall, TSB or customer service campaign: What’s the difference? (July
29, 2014), https://www.chicagotribune.com/classified/automotive/chi-recall-tsb-or-customer-
service-campaign-whats-the-difference-story.html (last visited May 7, 2020).
9
  See YouTube, 2015 Nissan Murano – Forward Emergency Braking System (if so equipped)
(Apr. 17, 2015), https://www.youtube.com/watch?v=J-qiiVMReLw (last visited May 7, 2020).
10
   Nissan, Technical Service Bulletin, NTB15-099b (Sept. 6, 2016),
https://static.nhtsa.gov/odi/tsbs/2016/SB-10091586-2280.pdf (last visited May 7, 2020).


                                    29
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 30 of 101 PageID #: 326
– DTC C1A16 (RADAR BLOCKED) and DTC C1A12 (LASER BEAM OFFCNTR) and

applied to the following Nissan vehicles: 2016 Altimas, 2016 Maximas, 2015-2016 Muranos,

2016 Murano Hybrids, 2015-2016 Rogues, and 2016 Sentras.

       151.    On November 28, 2016, Nissan released TSB NTB16-116 that noted a potential

impact on FEB.11

       152.    On August 1, 2017, Nissan issued TSB PC499 mandating a “quality assurance

hold” related to the “front camera.”

       153.    On February 1, 2018, Nissan released TSB NTB18-008 which “applie[d] only to

vehicles equipped with Automatic Emergency Braking (AEB) or Forward Emergency Braking

(FEB).”

       154.    On June 8, 2018, Nissan released TSB NTB18-041 concerning the “Unexpected

Operation of AEB, FEB OR FCW [Forward Collision Warning]” in 2018 Rogue, Rogue Hybrid,

and Rogue Sport vehicles. The TSB stated that “The following system(s) operate unexpectedly

or the customer reports unexpected operation: AEB (Automatic Emergency Braking); FEB

(Forward Emergency Braking); FCW (Forward Collision Warning). On July 19, 2018, Nissan

released an amended TSB NTB18-041a, updated to include 2017-18 Rogue, Rogue Hybrid, and

Rogue Sport vehicles.

       155.    On August 17, 2018, Nissan released TSB PC637 informing dealers it was

“conducting a quality action to reprogram the Laser Radar and Advanced Drive Assist System

(ADAS) software the on specific MY2018 Rogue (T32) vehicles built in the Smyrna, TN

manufacturing plant. These vehicles are either currently in dealer inventory or assigned and in



11
   NHTSA, 2016 Nissan Rogue,
https://www.nhtsa.gov/vehicle/2016/NISSAN/ROGUE/SUV/AWD#manufacturerCommunicatio
ns (last visited May 7, 2020).


                                    30
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 31 of 101 PageID #: 327
transit to the dealer. The software update is designed to help improve the performance of

Automatic Emergency Braking (AEB), Forward Emergency Braking (FEB), and Forward

Collision Warning (FCW) systems in the affected vehicles.”

        156.    In Digital Trends’ September 2018 article, Nissan acknowledged the FEB Defect

and its failure to remedy it to date:

                After Digital Trends identified the issue in the 2018 Nissan Sentra
                and brought it to the automaker’s attention, the company
                acknowledged the problem, and said it was working to replace the
                faulty part.

                “Nissan is aware of a relatively limited population of Sentra
                customers who are reporting conditions similar to that which you
                described,” Dan Bedore, Director of Communications for Nissan,
                told Digital Trends. “Our engineering team has identified the cause
                to be a supplied-component issue… Nissan is well into the
                standard process for obtaining counter-measure parts and
                informing our dealers of the remedy, which is expected in the
                coming weeks.”

                A Bosch spokesman told Digital Trends that it was helping Nissan
                with the issue, but declined to specify which other automakers use
                the module, or who make the radar chips within them.

                “We hope you will appreciate that, as a matter of principle, we do
                not comment on actions of our customers. We are working closely
                with Nissan to support it in the measures it has taken. We hope you
                will understand that only the automaker is in a position to answer
                questions in detail,” the company said.12

        157.    On January 25, 2019, issued after this matter was commenced, Nissan released

NPSB18-443 AEB U – “Automatic Emergency Braking (AEB) Update Notification Letter” –

related to the 2017-2018 Nissan Rogue and Rogue Sport. In this bulletin, Nissan stated “[i]n rare




12
  Digital Trends, Exclusive: Faulty radars are compromising Nissan’s emergency braking
system (Sept. 20, 2018), https://www.digitaltrends.com/cars/faulty-radars-compromising-nissan-
emergency-braking-system/ (last visited May 7, 2020).


                                    31
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 32 of 101 PageID #: 328
instances and unique roadway environments such as certain types of railroad crossings and metal

overpasses, the AEB system in some vehicles may activate braking when not needed.”

       158.    As the Center for Auto Safety (“CAS”) just explained on March 21, 2019, this

“‘Customer Service Initiative’ intended to ‘increase awareness of an available update for the

Automatic Emergency Braking (AEB) system.’ Presumably, this update is the repair outlined in

the July 2018 TSB. … [However,] the summary portion available suggests that Nissan's

communication to Rogue owners does not acknowledge the potential safety issue involved. The

language treats the problem as no more than a performance update, thus providing little

incentive for consumers to avail themselves of the repair opportunity until they experience the

problem.”13

       159.    But it gets even worse. As CAS details, “the repair described in the Nissan

‘Customer Service Initiative’ is available to owners at no cost only during the basic coverage

period of the warranty, 3 years or 36,000 miles. This means that within the next year, some

owners of defective Rogue AEB systems will begin being forced to pay for repairs that should

have been provided under a recall at no cost and for a substantially longer period than the basic

warranty.”14

       160.    Federal law requires automakers, like Nissan, to notify (and update) the National

Highway Traffic Safety Administration of potential defects. See TREAD Act, Pub. L. No. 106-

414, 114 Stat. 1800 (2000). Accordingly, Nissan should (and does) monitor the NHTSA




13
   The Center for Auto Safety, Petition for Defect Investigation (Mar. 21, 2019),
https://www.autosafety.org/wp-content/uploads/2019/03/Center-for-Auto-Safety-Nissan-Rogue-
AEB-Defect-Petition-FINAL.pdf (last visited May 7, 2020). On March 21, 2019, CAS submitted
a petition to NHTSA to “initiate a Defect Investigation into false activation of the emergency
braking system that is placing Rogue owners and other road users in danger.” Id.
14
   Id.


                                    32
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 33 of 101 PageID #: 329
database to track reports of defective FEB systems. From this source, Nissan knew that the Class

Vehicles were experiencing unusually high levels of false engagements causing abrupt slow-

downs or stops or deactivations.

           161.   As CAS explains, it “found 87 such complaints in NHTSA’s VOQ data for the

2017-18 Rogue. All of these complaints indicate that the Rogue's [FEB] engaged when no

obstruction was in the path of the vehicle. Many complaints indicate that braking is abrupt or

forceful, endangering both the Rogue occupants as well as people in vehicles nearby, who are

forced to avoid a collision with a suddenly stopped vehicle.”15

            162. The following example complaints filed by consumers with NHTSA and posted

 on the Internet demonstrate that the FEB Defect is a widespread safety hazard that continues to

 plague the Class Vehicles. Consumer complaints began with the 2015 Nissan Murano:

          November 4, 2016 – Winnetka, IL – Forward Collision Avoidance

                  THE FORWARD EMERGENCY BRAKING SYSTEM
                  WARNING LIGHT COMES ON (THIS MEANS THE SENSOR
                  IS NOT WORKING AND THE EMERGENCY WARNING IS
                  NOT WORKING; FURTHER YOU CANNOT USE CRUISE
                  CONTROL WHEN THE LIGHT IS ON). THIS HAS BEEN A
                  PROBLEM FROM THE BEGINNING OF OWNING THE CAR.
                  THE DEALER TRIED MANY TIMES TO REPAIR THE
                  PROBLEM, ALL UNSUCCESSFUL. NEXT THE DEALER
                  REPLACED THE SENSOR, AND THE PROBLEM STILL
                  EXISTS. THE WARNING LIGHT COMES ON WHEN THE
                  VEHICLE HAS BEEN DRIVEN FOR A FEW MINUTES- 5 TO
                  30 MINUTES AFTER STARTING.

          February 27, 2017 – West Hills, CA – Forward Collision Avoidance

                  TL* THE CONTACT OWNS A 2015 NISSAN MURANO.
                  WHILE DRIVING VARIOUS SPEEDS, THE FORWARD
                  BRAKING SYSTEM WARNING INDICATOR ILLUMINATED.
                  THE VEHICLE WAS TAKEN TO THE DEALER FOR
                  ROUTINE MAINTENANCE. THE CONTACT STATED TO
                  THE TECHNICIAN THAT THE FORWARD BRAKING

15
     Id.


                                    33
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 34 of 101 PageID #: 330
             WARNING INDICATOR ILLUMINATED. IT WAS
             DIAGNOSED THAT THE WARNING INDICATOR WAS
             ILLUMINATED DUE TO THE VEHICLE BEING BUMPED
             AND THAT THE EMERGENCY BRAKING SYSTEM WAS
             TURNED OFF. THE ISSUE PERSISTED. THE VEHICLE WAS
             TAKEN TO AN INDEPENDENT MECHANIC WHERE THE
             ISSUE COULD NOT BE DIAGNOSED. THE CONTACT
             MENTIONED THAT THE VEHICLE WAS PREVIOUSLY HIT
             A MONTH PRIOR. THE CONTACT ALSO STATED THAT
             THE FRONT DRIVER AND PASSENGER SIDEVIEW
             MIRRORS "CLOSE VEHICLE" WARNING SIGNALS NO
             LONGER ILLUMINATED WHEN OTHER VEHICLES WERE
             CLOSE. THE MANUFACTURER WAS NOT MADE AWARE
             OF THE FAILURES. THE FAILURE MILEAGE WAS 12,000.

      163.   Complaints for the 2016 Nissan Murano are similar:

     October 27, 2018 – Greensboro, NC – Forward Collision Avoidance

             ADAPTIVE CRUISE CONTROL AND FORWARD
             EMERGENCY BRAKING (FEB) SYSTEM BECOMES
             SPONTANEOUSLY DISABLED DURING DRIVING. THIS
             POSES A SERIOUS ISSUE WHEN ACTUALLY DRIVING THE
             CAR. THE CAR IS IN MOTION WHEN THIS HAPPENS. THE
             SYSTEM CAN ONLY BE RESET BY STOPPING THE CAR,
             TURNING OFF THE IGNITION AND THEN RE-STARTING
             THE ENGINE.

      164.   Complaints for the 2017 Nissan Murano are similar:

     August 19, 2018 – Orland Park, IL – Forward Collision Avoidance

             MY VEHICLE HAD A WARNING LIGHT COME ON
             STATING "FRONT COLLISION AVOIDANCE
             UNAVAILABLE". IT WOULD SHUT OFF THE CRUISE
             CONTROL. TOOK IT INTO THE DEALER. THEY SAID THE
             VEHICLE OPERATED AS DESIGNED. TOOK IT BACK IN
             SEVERAL WEEKS LATER DEMANDING THEY FIX THE
             PROBLEM. TOOK A TEST DRIVE WITH THE TECHNICIAN.
             PROBLEM DID NOT REOCCUR. I GOT OUT. THE
             TECHNICIAN STARTED THE CAR TO PULL IT IN THE
             SHOP AND THE WARNING CAME ON. THEY TRACED THE
             PROBLEM TO A SENSOR. THE SENSOR IS NOT
             AVAILABLE AND IS ON BACKORDER. IN THE MEAN
             TIME THE CRUISE DOES NOT OPERATE AND THE FRONT
             COLLISION AVOIDANCE DOES NOT WORK (WAITING 5



                                    34
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 35 of 101 PageID #: 331
             WEEKS NOW). CANNOT DEPEND UPON THE COLLISION
             AVOIDANCE EVEN THOUGH THEY ADVERTISE IT.

      165.   Complaints for the 2018 Nissan Murano are similar:

     Sep 17, 2018 - Washington, DC - Forward Collision Avoidance

             TL* THE CONTACT OWNS A 2018 NISSAN MURANO.
             WHILE DRIVING VARIOUS SPEEDS, THE CRUISE
             CONTROL ENGAGED WITHOUT WARNING. THE
             CONTACT STATED THAT THE CRUISE CONTROL
             FEATURE OF THE VEHICLE WAS CONTROLLED BY A
             COLLISION CONTROL SYSTEM, WHICH
             MALFUNCTIONED WHILE ON AN INCLINE AND WHILE
             DRIVING VARIOUS SPEEDS ON A BRIDGE. EACH TIME
             THE FAILURE OCCURRED, THE VEHICLE DECELERATED
             WITHOUT ANY WARNING OR BRAKE LIGHTS
             ILLUMINATED. THE DEALER WAS NOT MADE AWARE OF
             THE FAILURE. THE MANUFACTURER WAS MADE AWARE
             OF THE FAILURE AND PROVIDED THE CONTACT WITH
             CASE NUMBER: 32755178. THE FAILURE MILEAGE WAS
             APPROXIMATELY 500.

      166.   Complaints for the 2016 Nissan Rogue are similar:

     July 2, 2018 – Nashville, TN – Forward Collision Avoidance

             FRONT COLLISION SENSOR GOES OFF AT RANDOM
             SPEEDS WHILE TRAVELING FORWARD WITH NO ONE ON
             THE ROAD AHEAD. THE VEHICLE AUTOMATICALLY
             APPLIES THE BRAKE IN SOME INSTANCES. THE
             INFOTAINMENT SYSTEM ALSO RESETS ITSELF
             PERIODICALLY. PRIOR SERVICE HAS HAD THE ENTIRE
             BODY CONTROL MODULE REPLACED, BUT ELECTRICAL
             ISSUES PERSIST. MULTIPLE DEALERS HAVE NOT BEEN
             ABLE TO RECREATE THE PROBLEM EVEN THOUGH
             ISSUES ARE STILL PRESENT. SIGNIFICANT SAFETY
             HAZARD BY VEHICLE AUTOMATICALLY APPLYING
             BRAKE RANDOMLY AND NISSAN STILL DOES NOTHING
             TO RESOLVE THE ISSUE. THESE INSTANCE HAPPEN ON
             MULTIPLE OCCASIONS.

      167.   Complaints for the 2017 Nissan Rogue are similar:

     Oct 09, 2018 - Villas, NJ - Forward Collision Avoidance




                                    35
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 36 of 101 PageID #: 332
            TL* THE CONTACT OWNS A 2017 NISSAN ROGUE. WHILE
            DRIVING APPROXIMATELY 40 MPH AND ATTEMPTING
            TO STOP THE VEHICLE, THE BRAKE PEDAL TRAVELED
            TO THE FLOORBOARD WHEN IT WAS DEPRESSED. THE
            VEHICLE DID NOT STOP AND REAR ENDED THE
            PRECEDING VEHICLE. THERE WAS NO WARNING
            INDICATOR ILLUMINATED. THE AIR BAGS DID NOT
            DEPLOY. A POLICE REPORT WAS FILED. THE CONTACT
            SUSTAINED INJURIES THAT LATER REQUIRED MEDICAL
            ATTENTION. THE VEHICLE WAS DAMAGED AND TOWED
            TO A PRIVATE PROPERTY. THE CONTACT CALLED TEAM
            NISSAN AT (856) 696-2277 (LOCATED AT 1715 S DELSEA
            DR, VINELAND, NJ 08360) AND WAS REFERRED TO THE
            MANUFACTURER. THE MANUFACTURER WAS MADE
            AWARE OF THE FAILURE AND ASKED IF THE CONTACT
            WANTED THE VEHICLE REPAIRED. THE VEHICLE WAS
            NOT DIAGNOSED OR REPAIRED. THE FAILURE MILEAGE
            WAS APPROXIMATELY 13,000. THE VIN WAS NOT
            PROVIDED.

     Mar 01, 2018 - Del Ray Beach, FL - Crash Imminent Braking

            TL* THE CONTACT OWNS A 2017 NISSAN ROGUE. THE
            CONTACT STATED THAT THE FORWARD EMERGENCY
            BRAKING PACKAGE FUNCTION FAILED TO PROVIDE A
            WARNING AND DID NOT BRAKE WITHOUT THE
            CONTACT APPLYING FORCE TO THE BRAKE PEDAL. THE
            DEALER (WEST PALM BEACH NISSAN, 3870 W BLUE
            HERON BLVD, RIVIERA BEACH, FL 33404, (561) 612-4825)
            WAS NOTIFIED AND TESTED THE VEHICLE, CONSUMER
            WAS LATER TOLD THAT TEST WAS UNOFFICIAL AS
            CORPORATE SAID TOLD THEM THEY COULDN'T TEST
            FEATURE. DELRAY NISSAN SAID THE SAME FEATURE IN
            INFINITI QX60 WORK PERFECTLY SO DOES CRUISE
            CONTROL BRAKING IN BOTH VEHICLES. HOWEVER
            WITHOUT CRUISE CONTROL ACTIVATED THE NISSAN
            FORWARD COLLISION SEEMS NOT WORK. THE
            APPROXIMATE FAILURE MILEAGE WAS 130.

     Jan 10, 2018 - Mansfield, OH - Forward Collision Avoidance

            THERE IS A SAFETY ISSUE WITH THE FRONT BRAKING
            SYSTEM. THERE IS EVEN A DOCUMENT SEND TO THE
            NISSAN DEALERSHIPS NOTIFYING THEM THAT IT IS A
            KNOWN ISSUE, BUT THERE IS NO FIX AS OF YET THE
            ENGINEERS CANNOT EVEN FIND A CAUSE FOR THE
            ISSUE. I ASKED FOR A COPY OF THE LETTER, BUT, OF


                                    36
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 37 of 101 PageID #: 333
            COURSE, IT IS A "CONFIDENTIAL" DOCUMENT AND
            ONLY PRIVILEGED PARTIES ARE ABLE TO HAVE ACCESS
            TO IT. WHAT HAPPENS IS THERE WILL BE AN AUDIBLE
            BEEPING (TWO-THREE TIMES) AND IMMEDIATELY
            AFTER YOUR CAR WILL SLAM ON THE BRAKES ON IT
            OWN, WHICH IN TURN KICKS ON THE ANTI-LOCK
            BRAKES. THERE WILL BE NOTHING ON THE SENSOR OR
            NOTHING IN YOUR PATH IN FRONT OF YOU. IT DOES
            THIS SPONTANEOUSLY. THIS WAS WHILE I WAS
            DRIVING!!!! THIS HAS HAPPENED TO ME 3 TIMES
            ALREADY. WHEN HOOKED UP TO A DIAGNOSTIC
            TESTER, IT THROWS A CODE THAT THERE WAS
            SOMETHING IN FRONT OF THE SENSOR. THE DATE
            MARKED ON THIS CLAIM/REPORT WAS THE LAST TIME
            IT HAS HAPPENED....SO FAR....

     Dec 31, 2017 - Vacaville, CA - Forward Collision Avoidance

            THIS VEHICLE WAS PURCHASED NEW FROM THE
            DEALERSHIP, NISSAN OF VACAVILLE, ON 9-16-2017. ON
            10-26-2017 WHILE TRAVELING AT APPROXIMATELY 35
            MPH THE VEHICLE'S FORWARD EMERGENCY BRAKING
            SYSTEM (FEB) SUDDENLY AND UNEXPECTEDLY
            ACTIVATED, BRING THE CAR TO A FULL AND
            COMPLETE STOP IN THE MIDDLE OF THE ROAD. THE
            BRAKING SYSTEM DISENGAGED WITHIN A FEW
            SECONDS AND I WAS ABLE TO PULL TO THE SIDE OF
            THE ROAD. THERE WERE NO ADVERSE CONDITIONS,
            OBSTRUCTIONS, OR VEHICLES WITHIN A DANGEROUS
            DISTANCE TO HAVE CAUSED THE ACTIVATION. THE
            DASHBOARD WARNING LIGHTS DISPLAYED THE ALERT
            MESSAGE "WARNING" "MALFUNCTION." THE VEHICLE
            WAS SUBSEQUENTLY TOWED TO AUTOCOM NISSAN OF
            CONCORD FOR SERVICE AND DIAGNOSIS. I WAS TOLD
            CODES U1002, C1B5D, AND C1A16-97 WERE STORED IN
            THE COMPUTER SYSTEM. C1A16-97 RELATES TO AN
            OBSTRUCTION OR BLOCKED RADAR SENSOR, BUT THAT
            ALL THE STORED CODES WERE IN THE PAST. C1A16-97
            WAS STORED AT 1983 MILES - I EXPERIENCED NO
            ACTIVATION OF THE SYSTEM AT THAT TIME.
            ACCORDING TO THE DEALERSHIP THERE WERE NO
            STORED CODES RELATED TO TODAY'S INCIDENT.
            NISSAN TECH LINE MADE A REMOTE DIAGNOSIS AND
            CONCLUDED A LOOSE LICENSE PLATE FRAME LIKELY
            HAD CAUSED AND OBSTRUCTION, ACTIVATING THE
            SYSTEM. THIS IS IN CONFLICT WITH THE OWNERS
            MANUAL'S EXPLANATION OF FEB SHUT DOWN IN THE


                                    37
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 38 of 101 PageID #: 334
            EVENT OF AN OBSTRUCTION. ON 12-19-2017 I RETURNED
            THE VEHICLE TO THE DEALERSHIP WHERE I
            PURCHASED THE CAR. AFTER FOUR DAYS OF
            DIAGNOSTIC AND ROAD TESTING I WAS TOLD THAT,
            ACCORDING TO NISSAN TECH LINE, SINCE THE
            DEALERSHIP WAS UNABLE TO DUPLICATE THE
            MALFUNCTION DURING THE TEST DRIVE, THEN THE
            CAR IS CONSIDERED OPERATIONAL AND SAFE AND
            COULD BE RETURNED TO THE CUSTOMER. AND
            ALTHOUGH FINDING MULTIPLE PAST CODES STORED
            ECM-UL00L, ASB-UL002, BCM UL000-00, UL000-01, CLB40-
            49, CLB30-49, UL000-00, ICC /ADAS-C1B53-04, CLB54-00,
            UL000-01 ALL INDICATION MALFUNCTION. NONE OF
            WHICH HAVE BEEN RESOLVED OR REPAIRED. ## VIN
            PASSED ## NISSAN ROUGE S FWD 2017.5 ##

     Dec 22, 2017 - Roswell, GA - Forward Collision Avoidance

            THE FIRST TIME THE VEHICLE MALFUNCTIONED, I WAS
            DRIVING IN A GROCERY STORE PARKING LOT WITH A
            PERSONAL FRIEND AND SUDDENLY THE CAR'S
            EMERGENCY BRAKE PROTECTION ACTIVATED JOLTING
            THE CAR TO A STOP. THE SECOND OCCURRENCE WAS IN
            A PARKING DECK (DIFFERENT FROM THE FIRST
            LOCATION) AND THE CAR AGAIN ACTIVATED THE
            EMERGENCY BRAKE PROTECTION SYSTEM JOLTING
            THE CAR TO A STOP. I THEN FELT THIS WAS A SAFETY
            ISSUE AND BROUGHT THIS INTO THE NISSAN
            DEALERSHIP. THEY CHECKED THE CAR AND CALLED
            REPORTING THEY COULD NOT FIND ANYTHING WRONG
            WITH THE CAR AND I SHOULD PICK IT UP. I PICKED THE
            CAR UP AND CONTINUED TO DRIVE IT UNTIL I
            SWITCHED CARS WITH A PERSONAL FRIEND WHO USED
            THE CAR TO DRIVE ONE MILE BACK TO HOME DOWN A
            4 LANE ROAD. UPON COMING TO AN INTERSECTION,
            SHE REPORTS SHE BEGAN SLOWING DOWN AND GOT IN
            A TURN LANE TO MAKE A LEFT ONTO OUR
            NEIGHBORHOOD ROAD AND AS SHE WAS
            APPROACHING THE LIGHT, THE CAR ACTIVATED THE
            EMERGENCY BRAKING SYSTEM, AGAIN JOLTING THE
            CAR TO A STOP. SHE STATES DURING AND AFTER THE
            CAR CAME TO A COMPLETE STOP, SHE KEPT HER FOOT
            ON THE BREAK THE ENTIRE TIME AND WHILE
            DECOMPRESSING THE BRAKE, THE CAR THEN JOLTED
            FORWARD CRASHING INTO THE CAR IN FRONT OF HER. I
            HAD THE CAR TOWED IN TO THE NISSAN DEALERSHIP
            AND HAD CORPORATE NISSAN STEP IN TO INVESTIGATE


                                    38
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 39 of 101 PageID #: 335
             THE CAR. 6 WEEKS LATER THEY INVESTIGATED THE
             CAR REPORTING THAT NO ERROR WAS FOUND WITH
             THE CAR AND AGAIN I SHOULD PICK MY VEHICLE UP. I
             REQUESTED SPECIFIC TESTS AND ASKED THE TESTING
             PROCESS FOR THE CAR AND WAS ADVISED BY THE
             INVESTIGATION DEPARTMENT THAT THEY COULD NOT
             DISCLOSE THAT INFORMATION AND THAT THE TESTING
             AND RESULTS WERE "PROPERTY OF NISSAN" AND THAT
             THEY WERE NOT OFFERING ANY FURTHER ASSISTANCE.

     Sep 30, 2018 - Carnegie, PA - Forward Collision Avoidance

             AUTO EMERGENCY BRAKING IS ACTIVATING WHEN
             THERE IS NO VEHICLE OR OBSTACLE IN FRONT OF ME.
             IT HAPPENEND THE FIRST TIME I LEFT THE DEALER ON
             AN OPEN HIGHWAY. IT HAPPENED AGAIN IN A DARK
             PARKING GARAGE, AND AGAIN WHEN I WAS GOING
             LESS THAN 10 MILES AN HOUR OVER RAILROAD
             TRACKS. IT HAPPENED TO MY HUSBAND GOING OVER A
             BRIDGE WITH METAL EXPANSION JOINTS. GOOD THING
             NO ONE WAS BEHIND US WHEN IT HAPPENED. I WILL BE
             CALLING THE DEALER IN THE MORNING. MY ROGUE
             HAS AROUND 3,000 MILES ON IT.

      168.   Complaints concerning the 2018 Nissan Rogue are similar:

     Sep 24, 2018 - Medford, NY - Dynamic Brake Support/Brake Assist

             TL* THE CONTACT OWNS A 2018 NISSAN ROGUE. THE
             CONTACT STATED THAT THE VEHICLE'S AUTOMATIC
             BRAKING FEATURE INDEPENDENTLY ACTIVATED
             WHILE THE VEHICLE WAS BEING DRIVEN AT VARIOUS
             SPEEDS. THERE WERE NO OBSTACLES IN THE VEHICLE'S
             PATH. THE FAILURE OCCURRED WITHOUT WARNING ON
             APPROXIMATELY SIX OCCASIONS. THE DEALER AND
             MANUFACTURER WERE NOT NOTIFIED OF THE FAILURE.
             THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE
             FAILURE MILEAGE WAS APPROXIMATELY 1,600.

     Sep 17, 2018 - Lubbock, TX - Forward Collision Avoidance

             MY 2018 NISSAN ROGUE BRAKED SUDDENLY, FOR NO
             REASON. TRAVELING 30 MPH ON A QUIET
             NEIGHBORHOOD STREET. THE LIGHTS ON THE
             DASHBOARD FLASHED BRIEFLY, THERE WAS A LOUD
             GRINDING NOISE, THEN SUDDEN AND COMPLETE STOP
             IN THE MIDDLE OF THE ROAD. NO CARS IN FRONT OR



                                    39
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 40 of 101 PageID #: 336
             BACK OF MINE. THE ONLY THING IN THE ROAD WAS A
             METAL DRAIN COVER. VERY FRIGHTENING
             EXPERIENCE.

     Jul 24, 2018 - The Villages, FL - Forward Collision Avoidance

             WE PURCHASED 2018 NISSAN ROGUE IN JUNE. TODAY
             WE DROVE 75 MILES AND THE EMERGENCY BRAKING
             ACTIVATED 4 TIMES FOR NO REASON. ONCE ON THE
             INTERSTATE, ONCE ON THE OFF RAMP, AND TWICE ON
             THE HIGHWAY. THERE WERE NO RR TRACKS OR OTHER
             OBSTACLES. THIS HAS HAPPEN TO ME ON TWO OTHER
             OCCASIONS. THE VEHICLE HAS ALMOST 1000 MILES ON
             IT. I+M AFRAID SOMEONE WILL THINK I+M BRAKE
             CHECKING THEM! ILL BE SPEAKING TO THE DEALER,
             BUT I SAW OTHER COMPLAINTS HERE AND DECIDED TO
             REGISTER MINE ALSO. WHEN THIS HAPPENS IT SOUNDS
             AS IF YOU+RE DRIVING OVER +RUMBLE STRIPS+.

     Jul 12, 2018 - Pittsburgh, PA - Forward Collision Avoidance

             TWO WEEK OLD NISSAN ROGUE. THE EMERGENCY
             BRAKING SYSTEM ACTIVATES IN THE PARKING
             GARAGE WHERE I WORK. IT SEEMS TO HAPPEN
             ANYWHERE IN THE GARAGE (ANY FLOOR) AND WHEN I
             SURPASS ~15MPH. SPOKE WITH THE DEALER AND THEY
             ARE GOING TO TAKE A LOOK AT IT, BUT GOING BY THE
             NUMBER OF SIMILAR COMPLAINTS ON THIS SITE I'M
             BEGINNING TO THINK NISSAN NEEDS TO ISSUE A FIX
             AND RECALL.

      169.   Complaints concerning the 2017 Nissan Maxima are similar:

     Jul 11, 2018 - Magnolia, NJ - Forward Collision Avoidance

             THE PROBLEM BEGAN IN MY 2017 NISSAN MAXIMA. I
             TOLD THE DEALERSHIP THAT THE EMERGENCY
             AUTOMATIC BRAKING SYSTEM INITIATED WHILE NO
             OTHER CARS WERE AROUND. THEY TRADED ME IN TO
             THE 2018 NISSAN ROGUE AND THE SAME ISSUE HAS
             OCCURRED 3 TIMES IN THIS VEHICLE. EACH TIME,
             THERE WERE NO OTHER VEHICLES AROUND. THE
             DEALERSHIP CLAIMED THERE IS NOTHING WRONG
             WITH THE VEHICLE. IT WASN'T UNTIL I CONTACTED
             CORPORATE THAT THEY ADMITTED THEY KNOW
             THERE'S A DEFECT, BUT NO FIX WAS AVAILABLE YET.
             THEY KNOWINGLY JEOPARDIZED MY INFANT SON'S



                                    40
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 41 of 101 PageID #: 337
             SAFETY AND LIED TO ME. THIS DEFECT IS SCARY AND
             SHOULDN'T BE ALLOWED TO BE SWEPT UNDER THE
             RUG BY THE DEALERSHIPS. I NO LONGER FEEL SAFE
             DRIVING WITH NISSAN.

     Jun 23, 2018 – Fort Lauderdale, FL - Forward Collision Avoidance

             APPLIED BRAKES IN EMERGENCY SITUATION. ABS
             SYSTEM FAILED TO OPERATE AND ALL FOUR WHEELS
             LOCKED AND CAR SLID INTO OTHER VEHICLE. ALSO
             CAR EQUIPPED WITH BRAKE ASSIST IT TO FAILED TO
             OPERATE.

      170.   Consumers have logged similar complaints regarding the 2016 Nissan Altima:

     October 1, 2016 – Dallas, TX – Forward Collision Avoidance

             TL* THE CONTACT OWNS A 2016 NISSAN ALTIMA.
             WHILE DRIVING VARIOUS SPEEDS, THE FORWARD
             EMERGENCY BRAKING WARNING INDICATOR
             ILLUMINATED AND CAUSED THE VEHICLE TO SLOW
             DOWN AND THEN STOP. THE CONTACT TOOK THE
             VEHICLE TO A DEALER, BUT THERE WAS NO
             RESOLUTION FOR THE ISSUE WITH THE EMERGENCY
             BRAKE. THE MANUFACTURER WAS NOTIFIED OF THE
             ISSUE. THE FAILURE MILEAGE WAS 7,259.

      171.   Consumers have logged similar complaints regarding the 2017 Nissan Altima:

     March 13, 2017 – Manchester, TN – Forward Collision Avoidance

             EMERGENCY FORWARD BRAKING DOES NOT DO
             ANYTHING THAT THE NISSAN BOOK OUTLINES OR THE
             ON LINE VIDEO OUTLINES. I HAVE TWO CASE NUMBERS
             25746321 AND25772524 AND TWO DEALERSHIPS THE
             WORK REPORT SAYS NO CODE NO PROBLEM.

      172.   Consumers have logged similar complaints regarding the 2018 Nissan Altima:

     November 30, 2018 – Louisville, KY – Electrical System

             I PURCHASED A NEW 2018 NISSAN, THE FRONT END
             COLLISION SENSOR IS ALARMING AND HAS EVER SINCE
             THE CAR WAS NEW. I HAVE TAKEN IT TO TWO
             DIFFERENT DEALERS AND THEY HAVE REFERRED ME
             TO NISSAN AND SAY THAT I SHOULD WAIT FOR THE
             RECALL. I THINK THIS IS UNACCEPTABLE AS MY CAR IS


                                    41
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 42 of 101 PageID #: 338
             NOT SAFE WITH THE FRONT END COLLISION NOT
             WORKING PROPERLY. PLEASE HELP ME FIX THIS
             PROBLEM. AS I AM DRIVING DOWN THE ROAD, THE
             SENSOR ALARMS AND SAYS IT IS NOT WORKING WHEN
             THERE IS NOTHING IN FRONT OF MY VEHICLE. I HAD
             ONE DEALER TELL ME IT WAS PICKING UP THE
             SUN......PLEASE HELP.

      173.   Consumers have logged similar complaints regarding the Nissan Leaf:

     Jun 25, 2018 - Phoenix, AZ - Forward Collision Avoidance

             WHILE DRIVING FORWARD, THE VEHICLE SUDDENLY,
             UNEXPECTEDLY AND VIOLENTLY APPLIES THE BRAKES
             WITHOUT ANY DRIVER INPUT WHATSOEVER! THERE
             ARE NO OTHER VEHICLES OR PEDESTRIANS IN THE
             VICINITY AT THE TIME. THIS SUDDEN BRAKING
             PROBLEM BEGAN ON OR ABOUT 5/15/18 AND HAPPENED
             ON SEVERAL OCCASIONS AFTER THAT. TWICE WHILE
             ENTERING THE UNDERGROUND PARKING GARAGE AT
             AN OFFICE BUILDING AND TWICE WHILE DRIVING ON A
             CITY STREET. VEHICLE HAS BEEN AT THE LOCAL
             NISSAN DEALER FOR OVER A WEEK BUT NEITHER THE
             DEALERSHIP NOR THE MANUFACTURER APPARENTLY
             HAS ANY IDEA HOW TO FIX THE PROBLEM. THEY THINK
             THAT THERE IS A FAULT IN THE AUTOMATIC
             EMERGENCY BRAKING SYSTEM. THE SERVICE
             MANAGER TOLD ME THAT OTHER INSTANCES OF THE
             SAME ISSUE HAVE BEEN REPORTED TO NISSAN. THE
             SALESPERSON INDICATED THAT THERE WERE 4 OTHER
             SIMILAR CASES AT THEIR DEALERSHIP ALONE.THEY
             ALSO WILL NOT LET US TAKE THE VEHICLE HOME
             WITHOUT SIGNING A RELEASE OF LIABILITY
             DOCUMENT. THE OBVIOUS CONCERN IS THAT THE
             EMERGENCY BRAKING SYSTEM WILL AGAIN
             RANDOMLY ACTIVATE WHILE TRAVELING AT A
             HIGHER SPEED AND CAUSE AN ACCIDENT RESULTING
             IN SERIOUS PROPERTY DAMAGE AND INJURIES!

      174.   Consumers have logged similar complaints regarding the 2018 Nissan Sentra:

     Jul 31, 2018 - Cedar Park, TX - Forward Collision Avoidance

             THE FRONT SENSOR KEEP SHOWING THE "FRONT
             SENSOR UNAVAILABLE" FOLLOWED BY THE CRASH
             ICON AT ALL TIMES OF THE DAY, AND ALL SPEEDS
             INCLUDING IN THE STOPPED POSITION. THE SENSOR


                                    42
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 43 of 101 PageID #: 339
                 GOES OUT REGARDLESS OF WHETHER OR NOT THERE
                 ARE OTHER VEHICLES NEAR THE CAR.

        175.     Consumers have logged similar complaints regarding the 2017 Nissan Pathfinder:

       September 21, 2018 – Sarasota, FL – Forward Collision Avoidance

                 MY EMERGENCY BRAKING KEEPS SENDING ME ALERTS
                 WHEN THERE IS NOTHING IN FRONT OF ME. I’M
                 GETTING MESSAGES THAT THE SYSTEM IS DISABLE
                 BECAUSE OF AN OBSTRUCTION. THIS HAPPENS A LOT
                 OF TIMES WHEN IT’S RAINING OUT. I HAVE OPEN A
                 COMPLAINT WITH NISSAN CASE NUMBER 32896677. THE
                 DEALER TELLS ME RAIN CAN EFFECT THE SYSTEM.
                 WHEN THE WEATHER IS BAD IS WHEN YOU NEED THE
                 SYSTEM THE MOST.

        176.     Consumers have logged similar complaints regarding the 2018 Nissan Pathfinder:

       July 25, 2018 – Fort Meade, FL – Vehicle Speed Control

                 THE INTELLIGENT CRUSE CONTROL SYSTEM WORK
                 INTERMINTENTLY. WHEN THIS HAPPENS THE SAFETY
                 BRAKING SYSTEM DOES NOT WORK.

        177.     The above complaints represent only a sampling of otherwise voluminous

complaints regarding the FEB Defect that members of the Classes have reported to Nissan

directly and through its dealers.

        178.     Nissan knew the FEB Defect was present in all Class Vehicles equipped with the

FEB system, as demonstrated above, but it failed remedy the defect. Nissan’s halfhearted and

unconscionable acts deprived and continues to deprive Plaintiffs and Class members of the

benefit of their bargain. Had Plaintiffs and Class members known what Nissan knew about the

FEB Defect, they would not have purchased their Class Vehicles, or certainly would have paid

less to do so.




                                    43
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 44 of 101 PageID #: 340
           C. Nissan Touted the Safety of the Class Vehicles and the Capabilities of the FEB
              System, Concealing the FEB Defect

          179.   Nissan’s overarching marketing message for the Class Vehicles, and specifically

the FEB System, was and is that creates a safe and reliable vehicle. This marketing message is

false and misleading given the FEB Defect, which distracts Class Members and can cause the

Class Vehicles to suddenly and unexpectedly come to a stop in the middle of the road.

          180.   For example, Nissan dedicates a page on its website for the Nissan Safety Shield

360, touting “[a]ll-around protection” and, specifically, the FEB System:16




16
     https://www.nissanusa.com/safety-shield.html (last visited May 20, 2020)


                                    44
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 45 of 101 PageID #: 341
      181.   Nissan made similar representations throughout the class period:17




17
   2015: http://web.archive.org/web/20151225045218/http://www.nissanusa.com/blog/safety-
shield-technology/ (last visited May 20, 2020); 2017:
http://web.archive.org/web/20170603034454/https://www.nissanusa.com/intelligent-mobility;
and 2019: http://web.archive.org/web/20191109081152/https://www.nissanusa.com/experience-
nissan/intelligent-mobility.html


                                    45
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 46 of 101 PageID #: 342
                                    46
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 47 of 101 PageID #: 343
       182.    Nissan touting the safety and reliability of the Class Vehicles and the FEB system

while knowing of the FEB Defect and its gross underperformance is unfair and unconscionable.

       183.    Beyond its general marketing of the Class Vehicles and the FEB System, Nissan

made specific representations about the FEB system with the sale of every Class Vehicle.

Specifically, the owner’s manuals of many of the Class Vehicles said, “[t]he FEB system can

assist the driver when there is a risk of a forward collision with the vehicle ahead in the traveling

lane,” and that “[t]he FEB system uses a radar sensor … located behind the front bumper to

measure the distance to the vehicle ahead in the same lane.” Although the manual discloses that

the “FEB system does not function in all driving, traffic, weather and road conditions,” the

manual does not disclose that the FEB system has a defect that can cause sudden deceleration or

stops even if there is not another vehicle ahead in the traffic lane. Nor does the manual disclose

that the defect can cause the FEB system to deactivate regardless of “driving, traffic, weather

and road conditions.” The owner’s manuals of other Class Vehicles said the same thing, except

that it used the term “AEB system” instead of the “FEB system.” However, not only did Nissan

fail to disclose the FEB Defect, but the disclosures it did make were inconspicuous and were not

reasonably apparent to a reasonable consumer.

       184.    Although Nissan was aware of the widespread nature of the FEB Defect in the

Class Vehicles, and that it posed grave safety risks, Nissan has failed to take adequate steps to

notify all Class Vehicle owners of the FEB Defect and provide relief.

       185.    Defendants have not recalled the Class Vehicles to repair the FEB Defect, have

not initiated a customer service campaign to address the FEB Defect, have not offered Plaintiffs

and the other Class members a suitable repair or replacement of parts related to the FEB Defect




                                    47
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 48 of 101 PageID #: 344
free of charge, and have not reimbursed Plaintiffs and all other Class members who incurred

costs for repairs related to the FEB Defect.

          186.   Plaintiffs and the other Class members have not received the value for which they

bargained when they purchased or leased the Class Vehicles.

          187.   Defendants have deprived Plaintiffs and the other Class members of the benefit

of their bargain, exposed them all to a dangerous safety defect without any notice, and failed to

repair or otherwise remedy the FEB Defect contained in the Class Vehicles. As a result of the

FEB Defect, the value of the Class Vehicles has diminished, including without limitation, the

resale value of the Class Vehicles. Reasonable consumers, like Plaintiffs, expect and assume that

a vehicle’s FEB system and the related components are not defective and will not malfunction

while operating the vehicle as it is intended to be operated and thus did not receive the benefit of

their bargain, i.e., the price premium they paid attributable to the FEB system.

          188.   Plaintiffs and the other Class members further expect and assume that Nissan will

not sell or lease vehicles with known safety defects, such as the FEB Defect, and will fully

disclose any such defect to consumers prior to purchase, or offer a suitable, non-defective,

repair.

          189.   Additionally, Nissan has failed to repair or replace the FEB Defect, as they

obligated themselves to do in their limited warranty. Specifically, when Plaintiffs and other

Class members presented their Class Vehicles for FEB Defect repair, Nissan would take a

halfhearted approach and either replace the FEB system with an equally defective system or

provide a software upgrade it knew would not cure the issue. In some instances, egregiously,

Nissan would decline a repair, representing they could not diagnose or replicate the issue.




                                    48
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 49 of 101 PageID #: 345
        190.    Nissans’ actions are unfair and unconscionable and place Plaintiffs and the Class

members at an elevated risk of injury or death. Namely, when the FEB Defect manifests,

Plaintiffs and Class members’ vehicles come to a sudden and unexpected stop in the middle of

traffic, which increases the risk of a collision.

        C.      Nissan Received Pre-Suit Notice Multiple Times and in Multiple Ways

        204.    Nissan had extensive and exclusive notice of the FEB Defect, as detailed in

Section B, supra, paragraphs 159-191. Additionally, given Nissan’s extensive and exclusive

knowledge of the FEB Defect, its latency, and Nissan’s inability to repair it, any notice

requirement would be futile.

        205.    However, Nissan also had notice of each individual Plaintiffs’ claims. For

example, Plaintiffs Garneau, Housell, and Olkowski sent Defendants a letter providing pre-suit

notice and demand for corrective action concerning the defect at issue in this complaint. The

notice specifically described the defect at issue, stated the notice was being sent pursuant to

California Civil Code § 1782 and U.C.C. § 2-607(3)(A), and stated Defendants had breached

warranties and violated California, New York and Pennsylvania consumer statutes. The notice

letter further stated that it was being sent on behalf of Robert Garneau, Nancy Housell, Jeff

Olkowski, and a putative nationwide class and California subclass, New York subclass, and

Pennsylvania subclass.

        206.    Additionally, Plaintiff Kerkorian served Nissan with a pre-suit notice letter on

March 21, 2019, Plaintiff Turner served Nissan with a pre-suit notice letter on December 18,

2018, Plaintiff Danner served Nissan with a pre-suit notice letter on December 4, 2019, and

Plaintiff Wright served Nissan with a pre-suit notice letter on December 16, 2019. Each

Plaintiffs’ letter demands corrective actions for the FEB Defect and all available remedies, and

signifies that it is being sent pursuant to the states’ consumer protection statute and the Uniform


                                    49
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 50 of 101 PageID #: 346
Commercial Code on behalf of themselves individually and all others similarly situated within

their state.

        207.   Further, Plaintiffs Johnson, Perry, Jova, Burrows, Brueckman, Reeves, Bartlett,

Fowler, Hartwell, and Huddleston each served Nissan with individual pre-suit notice letters on

May 19, 2020, with receipt acknowledged on May 22, 200. Each letter demands corrective

actions for the FEB Defect and all available remedies, and signifies it is being sent pursuant to

the states’ consumer protection statute and the Uniform Commercial Code on behalf of

themselves individually and all others similarly situated within their state.

        208.   In addition to other forms of notice, Nissan was put on notice of Plaintiffs’ claims

and had an opportunity to cure when Plaintiffs presented their vehicles to Nissan dealerships for

diagnoses and repair. For example, Plaintiffs Garneau, Johnson, Perry, Jova, Wright, Burrows,

Turner, Reeves, Bartlett, Danner, Hartwell, Hendrickson, Huddleston, Olkowski, and Kerkorian

each have reported the FEB Defect to their Nissan dealership, but the dealership and/or Nissan

have been unable to provide an adequate remedy.

CLASS ALLEGATIONS

        209.   Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure 23(a) and

23(b)(1), (b)(2) and/or (b)(3) on behalf of the following Classes:

               All persons or entities in the United States that purchased, lease,
               leased, own or owned a 2015-present Nissan or Infiniti vehicle
               equipped with Automatic Emergency Braking or Forward
               Emergency Braking (the “Nationwide Class”);

               All persons or entities in California that purchased, lease, leased,
               own or owned a 2015-present Nissan or Infiniti vehicle equipped
               with Automatic Emergency Braking or Forward Emergency
               Braking (the “California Class”);

               All persons or entities in Florida that purchased, lease, leased,
               own or owned a 2015-present Nissan or Infiniti vehicle equipped



                                    50
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 51 of 101 PageID #: 347
           with Automatic Emergency Braking or Forward Emergency
           Braking (the “Florida Class”);

           All persons or entities in Georgia that purchased, lease, leased,
           own or owned a 2015-present Nissan or Infiniti vehicle equipped
           with Automatic Emergency Braking or Forward Emergency
           Braking (the “Georgia Class”);

           All persons or entities in Illinois that purchased, lease, leased,
           own or owned a 2015-present Nissan or Infiniti vehicle equipped
           with Automatic Emergency Braking or Forward Emergency
           Braking (the “Illinois Class”);

           All persons or entities in Massachusetts that purchased, lease,
           leased, own or owned a 2015-present Nissan or Infiniti vehicle
           equipped with Automatic Emergency Braking or Forward
           Emergency Braking (the “Massachusetts Class”);

           All persons or entities in Michigan that purchased, lease, leased,
           own or owned a 2015-present Nissan or Infiniti vehicle equipped
           with Automatic Emergency Braking or Forward Emergency
           Braking (the “Michigan Class”);

           All persons or entities in Missouri that purchased, lease, leased,
           own or owned a 2015-present Nissan or Infiniti vehicle equipped
           with Automatic Emergency Braking or Forward Emergency
           Braking (the “Missouri Class”);

           All persons or entities in Mississippi that purchased, lease,
           leased, own or owned a 2015-present Nissan or Infiniti vehicle
           equipped with Automatic Emergency Braking or Forward
           Emergency Braking (the “Mississippi Class”);

           All persons or entities in New Jersey that purchased, lease,
           leased, own or owned a 2015-present Nissan or Infiniti vehicle
           equipped with Automatic Emergency Braking or Forward
           Emergency Braking (the “New Jersey Class”);

           All persons or entities in New York that purchased, lease, leased,
           own or owned a 2015-present Nissan or Infiniti vehicle equipped
           with Automatic Emergency Braking or Forward Emergency
           Braking (the “New York Class”);

           All persons or entities in North Carolina that purchased, lease,
           leased, own or owned a 2015-present Nissan or Infiniti vehicle
           equipped with Automatic Emergency Braking or Forward
           Emergency Braking (the “North Carolina Class”);



                                    51
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 52 of 101 PageID #: 348
               All persons or entities in Ohio that purchased, lease, leased, own
               or owned a 2015-present Nissan or Infiniti vehicle equipped with
               Automatic Emergency Braking or Forward Emergency Braking
               (the “Ohio Class”);

               All persons or entities in Pennsylvania that purchased, lease,
               leased, own or owned a 2015-present Nissan or Infiniti vehicle
               equipped with Automatic Emergency Braking or Forward
               Emergency Braking (the “Pennsylvania Class”);

               All persons or entities in Texas that purchased, lease, leased,
               own or owned a 2015-present Nissan or Infiniti vehicle equipped
               with Automatic Emergency Braking or Forward Emergency
               Braking (the “Texas Class”).

       210.    Subject to additional information obtained through further investigation and

discovery, the foregoing definitions of the Classes may be expanded or narrowed by amendment

or amended complaint, or narrowed at class certification.

       211.    Specifically excluded from the Classes are Defendants, Defendants’ officers,

directors, agents, trustees, parents, children, corporations, trusts, representatives, employees,

principals, servants, partners, joint ventures, or entities controlled by Defendants, and their heirs,

successors, assigns, or other persons or entities related to or affiliated with Defendants and/or

Defendants’ officers and/or directors, the judge assigned to this action, and any member of the

judge’s immediate family.

       212.    Numerosity. The members of the proposed Classes are geographically dispersed

throughout the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiffs reasonably estimate that there are hundreds of thousands of

individuals that are members of the proposed Classes. Although the precise number of proposed

members are unknown to Plaintiffs, the true number of members of each of the Classes is known

by Defendants. More specifically, Nissan and its network of authorized dealers maintains

databases that contain the following information: (i) the name of each Class member that leased



                                    52
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 53 of 101 PageID #: 349
or purchased a vehicle; and (ii) the address of each Class member. Thus, members of the

proposed Classes may be identified and notified of the pendency of this action by first class

mail, electronic mail, and/or published notice, as is customarily done in consumer class actions.

       213.    Typicality. The claims of the representative Plaintiffs are typical of the claims of

the Class in that the representative Plaintiffs, like all other members of the Classes, paid for

Class Vehicles designed, manufactured, and distributed by Defendants which is afflicted by the

FEB Defect. The representative Plaintiffs, like all other members of the Classes, have been

damaged by Defendants’ misconduct in that they have incurred or will incur the cost of repairing

or replacing this malfunctioning FEB system and related parts as a result of the FEB Defect.

Further, the factual bases of Defendants’ misconduct are common to all members of the Classes

and represent a common thread of fraudulent, deliberate, and/or grossly negligent misconduct

resulting in injury to all members of the Classes.

       214.    Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Classes and predominate over any

questions affecting only individual members of the Classes. These common legal and factual

questions include, but are not limited to, the following:

      (a)      Whether the Class Vehicles suffer from the FEB Defect;

      (b)      Whether the Class Vehicles contain a design defect and/or a defect in material,
               manufacturing and/or workmanship;

      (c)      Whether the FEB Defect constitutes an unreasonable safety hazard;

      (d)      Whether Defendants knew or should have known about the FEB Defect and, if
               so, how long Defendants have known of the FEB Defect;

      (e)      Whether Defendants had a duty to disclose that the Class Vehicles suffer from the
               FEB Defect;

      (f)      Whether Defendants breached their duty to disclose that the Class Vehicles suffer
               from the FEB Defect;



                                    53
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 54 of 101 PageID #: 350
      (g)      Whether Defendants intentionally and knowingly falsely misrepresented,
               concealed, suppressed and/or omitted material facts including the fact that the
               Class Vehicles suffered from the FEB Defect;

      (h)      Whether Defendants negligently and falsely misrepresented or omitted material
               facts including the fact that the Class Vehicles suffered from the FEB Defect;

      (i)      Whether Defendants made material misrepresentations and/or omissions
               concerning the standard, quality or grade of the Class Vehicles and the FEB
               Defect;

      (j)      Whether members of the Classes would have paid less for the Class Vehicles if
               Defendants, at the time of purchase or lease, disclosed that the vehicles suffered
               from the FEB Defect;

      (k)      Whether Defendants are liable to Plaintiffs and the Classes for breaching their
               express and/or implied warranties;

      (l)      Whether Defendants are liable to Plaintiffs and the Classes for violation of the
               Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq. and/or any other
               statutory duties under state laws;

      (m)      Whether Defendants violated applicable state consumer protection statutes;

      (n)      Whether Defendants have been unjustly enriched; and

      (o)      Whether Plaintiffs and the Classes are entitled to damages, restitution, equitable,
               injunctive, compulsory, or other relief.

       215.    Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Classes. Plaintiffs have retained counsel that is highly experienced in complex

consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action on

behalf of the Classes. Furthermore, Plaintiffs have no interests that are antagonistic to those of

the Classes.

       216.    Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by members of the Classes is relatively small compared to the burden and expense of individual

litigation of their claims against Defendants. It would, thus, be virtually impossible for members

of the Classes, on an individual basis, to obtain effective redress for the wrongs committed


                                    54
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 55 of 101 PageID #: 351
against them. Furthermore, even if members of the Classes could afford such individualized

litigation, the court system could not. Individualized litigation would create the danger of

inconsistent or contradictory judgments arising from the same set of facts. Individualized

litigation would also increase the delay and expense to all parties and the court system from the

issues raised by this action. By contrast, the class action device provides the benefits of

adjudication of these issues in a single proceeding, economies of scale, and comprehensive

supervision by a single court, and presents no unusual management difficulties under the

circumstances.

        217.     In the alternative, the Classes may also be certified because:

                 (a)      the prosecution of separate actions by individual members of the
                          Classes would create a risk of inconsistent or varying
                          adjudication with respect to individual Class members that
                          would establish incompatible standards of conduct for the
                          Defendants;

                 (b)      the prosecution of separate actions by individual Class members
                          would create a risk of adjudications with respect to them that
                          would, as a practical matter, be dispositive of the interests of
                          other members of the Classes not parties to the adjudications, or
                          substantially impair or impede their ability to protect their
                          interests; and/or

                 (c)      Defendants have acted or refused to act on grounds generally
                          applicable to the Classes as a whole, thereby making appropriate
                          final declaratory and/or injunctive relief with respect to the
                          members of the Classes as a whole.

                                       CLAIMS FOR RELIEF

                                              COUNT 1
                                        Fraudulent Omission
                           (On behalf of Plaintiffs and the proposed Classes)

        218.     Plaintiffs incorporate and reallege each of the preceding paragraphs as though

fully set forth herein.

        219.     Plaintiffs bring this count on behalf of themselves and the other Class members.


                                    55
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 56 of 101 PageID #: 352
       220.    Defendants intentionally and knowingly falsely concealed, suppressed, and/or

omitted material facts including the standard, quality or grade of the Class Vehicles and the fact

that the FEB system in the Class Vehicles is defective, exposing drivers, occupants and

members of the public to safety risks with the intent that Plaintiffs and the other members of the

Classes rely on Defendants’ omissions. As a direct result of Defendants’ fraudulent conduct,

Plaintiffs and the other members of the Classes have suffered actual damages.

       221.    As a result of Defendants’ failure to disclose to Plaintiffs and the other members

of the Classes the material fact that the FEB system in the Class Vehicles is defective, owners

and lessors of the Class Vehicles are required to spend thousands of dollars to repair or replace

the FEB Defect or sell their vehicles at a substantial loss. The fact that the FEB system in the

Class Vehicles is defective is material because no reasonable consumer expects that she or she

will have to spend thousands of dollars for diagnosis, repair or replacement of the FEB Defect,

and because Plaintiffs and the other members of the Classes had a reasonable expectation that

the vehicles would not suffer from the FEB Defect.

       222.    The fact that the FEB system installed in the Class Vehicles is defective is also

material because it presents a safety risk and places the driver and occupants at risk of serious

injury or death. Because of the FEB Defect, the Class Vehicles may suddenly brake

automatically while driving in traffic. Drivers and occupants of the Class Vehicles are at risk for

rear-end collisions and other accidents caused by the FEB Defect, and the general public is also

at risk for being involved in an accident with a Class Vehicle. Plaintiffs and the other members

of the Classes would not have purchased the Class Vehicles but for Defendants’ omissions and

concealment of material facts regarding the nature and quality of the Class Vehicles and

existence of the FEB Defect, or would have paid less for the Class Vehicles.




                                    56
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 57 of 101 PageID #: 353
       223.     Defendants knew their concealment and suppression of material facts was false

and misleading and knew the effect of concealing those material facts. Defendants knew their

concealment and suppression of the FEB Defect would sell more Class Vehicles.

       224.     Despite notice of the FEB Defect from, among other things, pre-production

testing, numerous consumer complaints, warranty data, and dealership repair orders, Defendants

have not recalled the Class Vehicles to repair the Defect, have not offered its customers a

suitable repair or replacement free of charge, and have not offered to reimburse all Class

members the costs they incurred relating to diagnosing and repairing the FEB Defect or for the

premium price that they paid for the FEB feature.

       225.     At minimum, Defendants knew about the FEB Defect by way of customer

complaints filed with affiliated dealerships and through the NHTSA, as extensively documented

above. As such, Defendants acted with malice, oppression and fraud. Plaintiffs and the other

members of the Classes reasonably relied upon Defendants’ knowing, affirmative and active

false representations, concealment and omissions. As a direct and proximate result of

Defendants’ false representations, omissions and active concealment of material facts regarding

the FEB Defect, Plaintiffs and the other members of the Classes have suffered actual damages in

an amount to be determined at trial.

                                           COUNT 2
                                Breach of Express Warranty
                        (On behalf of Plaintiffs and the proposed Classes)

       226.     Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

       227.     Plaintiffs bring this count on behalf of themselves and the other Class members.




                                    57
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 58 of 101 PageID #: 354
       228.    Defendants marketed the Class Vehicles as safe, built to last, and reliable

vehicles. Such representations formed the basis of the bargain in Plaintiffs’ and the other Class

members’ decisions to purchase or lease the Class Vehicles.

       229.    Defendants are and were at all relevant times merchants and sellers of motor

vehicles as defined under the Uniform Commercial Code.

       230.    With respect to leases, Defendants are and were at all relevant times lessors of

motor vehicles as defined under the Uniform Commercial Code.

       231.    The Class Vehicles are and were at all relevant times goods within the meaning

of the Uniform Commercial Code.

       232.    In connection with the purchase or lease of each of the Class Vehicles,

Defendants provide warranty coverage for the Class Vehicles under one or more manufacturer’s

warranties. For illustrative purposes, NNA offers a 36-month or 36,000-mile Basic Warranty

that “covers any repairs needed to correct defects in materials or workmanship of all parts and

components of each new Nissan vehicle supplied by Nissan.” Under warranties provided to

Plaintiffs and the other members of the Classes, Defendants promised to repair or replace

defective FEB components arising out of defects in materials and/or workmanship, such as the

FEB Defect, at no cost to owners or lessors of the Class Vehicles.

       233.    Defendants’ warranties formed a basis of the bargain that was reached when

Plaintiffs and the other members of the Classes purchased or leased their Class Vehicles.

       234.    Despite the existence of the warranties, Defendants failed to inform Plaintiffs and

the other members of the Classes that the Class Vehicles contained the FEB Defect, and, thus,

wrongfully transferred the costs of repair or replacement of the FEB Defect to Plaintiffs and the

other members of the Classes.




                                    58
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 59 of 101 PageID #: 355
       235.     Defendants have failed to provide Plaintiffs or the other members of the Classes

with a meaningful remedy for the FEB Defect, in clear breach of the express warranty described

above, promising to repair and correct a manufacturing defect or defect in materials or

workmanship of any parts they supplied.

       236.     As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       237.     As a direct and proximate result of Defendants’ breach of express warranties,

Plaintiffs and the other members of the Classes have been damaged in an amount to be

determined at trial.

       238.     Finally, because of Defendants’ breach of express warranty as set forth herein,

Plaintiffs and the other members of the Classes assert, as additional and/or alternative remedies,

the revocation of acceptance of the goods and the return to Plaintiffs and the other members of

the Classes of the purchase or lease price of all Class Vehicles currently owned or leased, and

for such other incidental and consequential damages as allowed.

                                            COUNT 3
                                  Breach of Implied Warranty
                         (On behalf of Plaintiffs and the proposed Classes)

       239.     Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

       240.     Plaintiffs bring this count on behalf of themselves and the other members of the

Classes.


                                    59
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 60 of 101 PageID #: 356
       241.    Plaintiffs and the other members of the Classes purchased or leased the Class

Vehicles from Defendants by and through their authorized agents for retail sales, or were

otherwise expected to be the eventual purchasers of the Class Vehicles when bought from a third

party. At all relevant times, Defendants were the manufacturers, distributors, warrantors, and/or

sellers of Class Vehicles. Defendants knew or had reason to know of the specific use for which

the Class Vehicles were purchased or leased.

       242.    Defendants are and were at all relevant times merchants and sellers of motor

vehicles as defined under the Uniform Commercial Code.

       243.    With respect to leases, Defendants are and were at all relevant times lessors of

motor vehicles as defined under the Uniform Commercial Code.

       244.    The Class Vehicles are and were at all relevant times goods within the meaning

of the Uniform Commercial Code.

       245.    Defendants impliedly warranted that the Class Vehicles were in merchantable

condition and fit for the ordinary purpose for which vehicles are used.

       246.    The Class Vehicles, when sold or leased and at all times thereafter, were not in

merchantable condition and are not fit for the ordinary purpose of providing safe and reliable

transportation. The Class Vehicles contain the FEB Defect and present an undisclosed safety

risk to drivers and occupants. Thus, Defendants breached their implied warranty of

merchantability.

       247.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB




                                    60
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 61 of 101 PageID #: 357
Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       248.     As a direct and proximate result of Defendants’ breach of the implied warranty of

merchantability, Plaintiffs and the other members of the Classes have been damaged in an

amount to be proven at trial.

                                           COUNT 4
                        Violation of the Magnuson-Moss Warranty Act
                        (On behalf of Plaintiffs and the proposed Classes)

       249.     Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

       250.     Plaintiffs bring this count on behalf of themselves and the other members of the

Nationwide Class.

       251.     Plaintiffs satisfy the MMWA jurisdictional requirement because they allege

diversity jurisdiction under CAFA, 28 U.S.C. § 1332(d)(2).

       252.     Plaintiffs and the other members of the Nationwide Class are “consumers” within

the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

       253.     Defendants are “supplier[s]” and “warrantor[s]” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301(4)-(5).

       254.     The Class Vehicles are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

       255.     The MMWA provides a cause of action for any consumer who is damaged by the

failure of a warrantor to comply with a written or implied warranty. See 15 U.S.C. § 2310(d)(1).

       256.     Defendants provided Plaintiffs and the other members of the Nationwide Class

with one or more express warranties, which are covered under 15 U.S.C. § 2301(6). For

illustrative purposes, NNA offers a 36-month or 36,000-mile Basic Warranty that “covers any


                                    61
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 62 of 101 PageID #: 358
repairs needed to correct defects in materials or workmanship of all parts and components of

each new Nissan vehicle supplied by Nissan.”

          257.   Under warranties provided to Plaintiffs and the other members of the Nationwide

Class, Defendants promised to repair or replace defective FEB components arising out of defects

in materials and/or workmanship, such as the FEB Defect, at no cost to owners or lessors of the

Class Vehicles. However, Defendants have failed to provide owners with a remedy to the FEB

Defect.

          258.   The Class Vehicles’ implied warranties are covered under 15 U.S.C. § 2301(7).

          259.   Defendants breached these warranties by misrepresenting the standard, quality or

grade of the Class Vehicles and failing to disclose and fraudulently concealing the existence of

the FEB Defect. Without limitation, the Class Vehicles share a common defect in design,

material, manufacturing and/or workmanship. Through their issuance of TSBs to their

authorized dealers, Defendants have acknowledged that the Class Vehicles are not of the

standard, quality or grade that Defendants represented at the time of purchase or lease and

contain the FEB Defect.

          260.   Plaintiffs and the other members of the Nationwide Class have had sufficient

direct dealings with Defendants or their agents (dealerships) to establish privity of contract

between Defendants, on the one hand, and Plaintiffs and the other members of the Nationwide

Class, on the other hand. Nonetheless, privity is not required here because Plaintiffs and each

other member of the Nationwide Class are intended third-party beneficiaries of contracts

between Defendants and their dealers, and specifically, of their implied warranties. The dealers

were not intended to be the ultimate users of the Class Vehicles and have no rights under the




                                    62
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 63 of 101 PageID #: 359
warranty agreements provided with the Class Vehicles; the warranty agreements were designed

for and intended to benefit purchasers and lessors of the Class Vehicles only.

        261.    Affording Defendants a reasonable opportunity to cure their breach of written

warranties would be unnecessary and futile. At the time of sale or lease of each Class Vehicle

and all relevant times thereafter, Defendants knew of the material misrepresentations and

omissions concerning the standard, quality or grade of the Class Vehicles and the existence of

the FEB Defect, but failed to remediate the same. Likewise, Defendants failed to disclose the

FEB Defect. Under the circumstances, the remedies available under any informal settlement

procedure would be inadequate and any requirement that Plaintiffs resort to an informal dispute

resolution procedure and/or afford Defendants a reasonable opportunity to cure their breach of

warranties is excused and thereby deemed satisfied.

        262.    The amount in controversy of Plaintiffs’ individual claims meets or exceeds the

sum of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of

interest and costs, computed on the basis of all claims to be determined in this lawsuit.

        263.    Plaintiffs, individually and on behalf of the other members of the Classes, seek all

damages permitted by law, including diminution in the value of the Class Vehicles, in an amount

to be proven at trial.

                                            COUNT 5
                                       Unjust Enrichment
                         (On behalf of Plaintiffs and the proposed Classes)

        264.    Plaintiffs incorporate and reallege each preceding paragraph as though fully set

forth herein.

        265.    Plaintiffs bring this count on behalf of themselves and the other members of the

Classes.




                                    63
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 64 of 101 PageID #: 360
       266.    The unjust enrichment claim of Plaintiff Kerkorian and the other Texas Class

members is alternatively denominated a claim for “money had and received.” Under Texas law,

it is the same thing as a claim for unjust enrichment

       267.    Plaintiffs and the other members of the Classes conferred a benefit on Defendants

by leasing or purchasing the Class Vehicles. Defendants were and should have been reasonably

expected to provide Class Vehicles free from the FEB Defect.

       268.    Defendants unjustly profited from the lease and sale of the Class Vehicles at

inflated prices as a result of their false representations, omissions and concealment of the FEB

Defect in the Class Vehicles.

       269.    As a proximate result of Defendants’ false representations, omissions and

concealment of the FEB Defect in the Class Vehicles, and as a result of Defendants’ ill-gotten

gains, benefits and profits, Defendants have been unjustly enriched at the expense of Plaintiffs

and the other members of the Classes. It would be inequitable for Defendants to retain their ill-

gotten profits without paying the value thereof to Plaintiffs and the other members of the

Classes.

       270.    There is a direct relationship between Defendants on the one hand, and Plaintiffs

and the other class members on the other, sufficient to support a claim for unjust enrichment.

Defendants, acting in concert, failed to disclose the FEB Defect to improve retail sales, which in

turn improved wholesale sales. Conversely, Defendants knew that disclosure of the FEB Defect

would suppress retail and wholesale sales of the Class Vehicles, suppress leasing of the Class

Vehicles, and would negatively impact the reputation of Defendants’ brand among Plaintiffs and

the other Class members. Defendants also knew their concealment and suppression of the FEB

Defect would discourage Plaintiffs and the other Class members from seeking replacement or




                                    64
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 65 of 101 PageID #: 361
repair concerning the FEB Defect, thereby increasing profits and/or avoiding the cost of such

replacement or repairs.

       271.    Plaintiffs and the other members of the Classes are entitled to restitution of the

amount of Defendants’ ill-gotten gains, benefits and profits, including interest, resulting from

their unlawful, unjust and inequitable conduct.

       272.    Plaintiffs and the other members of the Classes seek an order requiring

Defendants’ to disgorge their gains and profits to Plaintiffs and the other members of the

Classes, together with interest, in a manner to be determined by the Court.

                                           COUNT 6
                   Violation of California’s Consumer Legal Remedies Act,
                                (Cal. Civil Code § 1750 et seq.)
                    (On behalf of the California Plaintiff and proposed Class)

       273.    Plaintiff Garneau (“Plaintiff” for purposed of this Count) incorporates by

reference each preceding paragraph as though fully set forth herein.

       274.    Plaintiff brings this claim on behalf of himself and the other members of the

California Class (“Class” for purposes of this Count).

       275.    NNA is a “person” as defined by California Civil Code § 1761(c). NMC is a

“person” as defined by California Civil Code § 1761(c).

       276.    Plaintiff and the other Nationwide Class and California Class Members are

“consumers” within the meaning of California Civil Code § 1761(d).

       277.    By failing to disclose and concealing the defective nature of the Class Vehicles’

FEBs from Plaintiff and the other members of the Class, Defendants violated California Civil

Code § 1770(a), as they represented that the Class Vehicles had characteristics and benefits that

they do not have, represented that the Class Vehicles were of a particular standard, quality, or




                                    65
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 66 of 101 PageID #: 362
grade when they were of another, and advertised the Class Vehicles with the intent not to sell

them as advertised. See Cal. Civ. Code §§ 1770(a)(5), (7) & (9).

       278.    Defendants’ unfair and deceptive acts or practices occurred repeatedly in

Defendants’ trade or business, were capable of deceiving a substantial portion of the purchasing

public and imposed a serious safety risk on the public.

       279.    Defendants knew that the Class Vehicles’ FEB systems suffered from an inherent

defect, were defectively designed or manufactured, would fail prematurely, and were not

suitable for their intended use.

       280.    Defendants were under a duty to Plaintiff and the other members of the Class to

disclose the defective nature of the Class Vehicles’ FEB systems and/or the associated repair

costs because: a) Defendants were in a superior position to know the true state of facts about the

safety defect contained in the Class Vehicles’ FEBs; b) Plaintiff and the other members of the

Nationwide Class and California Class could not reasonably have been expected to learn or

discover that their FEBs have a dangerous safety defect until after they purchased the Class

Vehicles; and c) Defendants knew that Plaintiff and the other members of the Nationwide Class

and California Class could not reasonably have been expected to learn about or discover the

FEB Defect.

       281.    By failing to disclose the FEB Defect, Defendants knowingly and intentionally

concealed material facts and breached their duty not to do so.

       282.    The facts concealed or not disclosed by Defendants to Plaintiff and the other

members of the Class are material because a reasonable consumer would have considered them

to be important in deciding whether or not to purchase the Class Vehicles, or to pay less for

them. Had Plaintiffs and the other members of the Nationwide Class and California Class known




                                    66
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 67 of 101 PageID #: 363
that the Class Vehicles’ FEBs were defective, they would not have purchased the Class Vehicles

or would have paid less for them.

       283.    Plaintiff and the other members of the Nationwide Class and California Class are

reasonable consumers who do not expect that their vehicles will suffer from a FEB Defect. That

is the reasonable and objective consumer expectation for vehicles and their FEB systems.

       284.    As a result of Defendants’ misconduct, Plaintiff and the other members of the

Nationwide Class and California Class have been harmed and have suffered actual damages in

that the Class Vehicles and their FEB systems are defective and require repairs or replacement.

       285.    As a direct and proximate result of Defendants’ unfair or deceptive acts or

practices, Plaintiff and the other members of the Nationwide Class and California Class have

suffered and will continue to suffer actual damages.

       286.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       287.    Plaintiff seeks all available relief under the CLRA for all violations complained

of herein, including, but not limited to, damages, punitive damages, attorneys’ fees and cost and

any other relief that the Court deems proper.

       288.    Accordingly, Plaintiff and the other members of the Class seek an order enjoining

the acts and practices described above.




                                    67
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 68 of 101 PageID #: 364
                                          COUNT 7
                 Violation of California’s Unfair Competition Law (“UCL”)
                               (Cal. Bus. & Prof. Code § 17200)
                  (On behalf of the California Plaintiff and proposed Classes)

      289.    Plaintiff Garneau (“Plaintiff” for purposed of this Count) incorporates by

reference each preceding paragraph as though fully set forth herein.

      290.    Plaintiff brings this claim on behalf of himself and the other members of the

California Class (“Class” for purposes of this Count).

      291.    California Business & Professions Code Section 17200 prohibits acts of “unfair

competition,” including any “unlawful, unfair or fraudulent business act or practice” and

“unfair, deceptive, untrue or misleading advertising.”

      292.    Defendants knew that the Class Vehicles’ FEB systems suffered from an inherent

defect, were defectively designed and/or manufactured, would fail prematurely, and were not

suitable for their intended use.

      293.    In failing to disclose the FEB Defect, Defendants knowingly and intentionally

concealed material facts and breached their duty not to do so, thereby engaging in a fraudulent

business act or practice within the meaning of the UCL.

      294.    Defendants were under a duty to Plaintiff and the other members of the Class to

disclose the defective nature of the Class Vehicles’ FEB systems because: a) Defendants were

in a superior position to know the true state of facts about the safety defect in the Class

Vehicles’ FEB systems; b) Defendants made partial disclosures about the quality of the Class

Vehicles without revealing the defective nature of the Class Vehicles’ FEB systems; and c)

Defendants actively concealed the defective nature of the Class Vehicles’ FEB systems from

Plaintiffs and the other Class Members at the time of sale and thereafter.




                                    68
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 69 of 101 PageID #: 365
      295.    The facts concealed or not disclosed by Defendants to Plaintiff and the other

members of the Class are material because a reasonable person would have considered them to

be important in deciding whether or not to purchase or lease Defendants’ Class Vehicles, or to

pay less for them. Had Plaintiff and the other members of the Class known that the Class

Vehicles suffered from the FEB Defect described herein, they would not have purchased or

leased the Class Vehicles or would have paid less for them.

      296.    Defendants continued to conceal the defective nature of the Class Vehicles and

their FEB systems even after Plaintiff and the other members of the Class began to report

problems. Indeed, Defendants continue to cover up and conceal the true nature of this

systematic problem today.

      297.    Defendants’ omissions of material facts, as set forth herein, also constitute

“unfair” business acts and practices within the meaning of the UCL, in that Defendants’

conduct was injurious to consumers, offended public policy, and was unethical and

unscrupulous. Plaintiff also assert a violation of public policy arising from Defendants’

withholding of material safety facts from consumers. Defendants’ violation of consumer

protection and unfair competition laws resulted in harm to consumers.

      298.    Defendants’ omissions of material facts, as set forth herein, also constitute

unlawful business acts or practices because they violate consumer protection laws, warranty

laws and the common law as set forth herein.

      299.    Thus, by their conduct, Defendants have engaged in unfair competition and

unlawful, unfair, and fraudulent business practices.




                                    69
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 70 of 101 PageID #: 366
       300.    Defendants’ unfair or deceptive acts or practices occurred repeatedly in

Defendants’ trade or business, and were capable of deceiving a substantial portion of the

purchasing public.

       301.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       302.    As a direct and proximate result of Defendants’ unfair and deceptive practices,

Plaintiff and the other members of the Class have suffered and will continue to suffer actual

damages.

       303.    Defendants have been unjustly enriched and should be required to make

restitution to Plaintiffs and the other members of the Class pursuant to sections 17203 and

17204 of the Business & Professions Code.

                                             COUNT 8
                       Florida Deceptive and Unfair Trade Practices Act
                                  (Fla. Stat. §§ 502.201, et seq.)
                     (On behalf of the Florida Plaintiffs and proposed Classes)

       304.    Plaintiffs Johnson, Perry, and Jova (“Plaintiffs” for purposes of this Count)

hereby incorporate by reference each preceding paragraph as though fully set forth herein.

       305.    Plaintiffs bring this claim individually and on behalf of the other members of the

Florida Class (“Class” for purposes of this Count).

       306.    The Florida Deceptive and Unfair Trade Practices Act, F.S.A. §§ 501.201, et seq.,

states that, “[u]nfair methods of competition, unconscionable acts or practices, and unfair or



                                    70
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 71 of 101 PageID #: 367
deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful.”

       307.    By the conduct described in detail above and incorporated herein, Nissan engaged

in unfair or deceptive acts in violation of F.S.A. § 501.204.

       308.    Nissan’s omissions regarding the FEB Defect, described above, are material facts

that a reasonable person would have considered in deciding whether or not to purchase (or to pay

the same price for) the Class Vehicles.

       309.    Nissan intended for Plaintiffs Johnson and Perry and the other Florida Class

members to rely on Nissan’s omissions regarding the FEB Defect.

       310.    Plaintiffs Johnson and Perry, and the other Florida Class members, justifiably

acted or relied to their detriment upon Nissan’s omissions of fact concerning the above-described

FEB Defect, as evidenced by Plaintiff and the other Florida Class members’ purchases of Class

Vehicles.

       311.    Had Nissan disclosed all material information regarding the FEB Defect to

Plaintiff and the other Florida Class members, Plaintiffs Johnson and Perry and the other Florida

Class members would not have purchased or leased Class Vehicles or would have paid less to do

so.

       312.    Nissan’s omissions have deceived Plaintiffs Johnson and Perry, and those same

business practices have deceived or are likely to deceive members of the consuming public and

the other members of the Florida Class.

       313.    In addition to being deceptive, the business practices of Nissan were unfair

because Nissan knowingly sold Plaintiffs Johnson and Perry and the other Florida Class

members Class Vehicles with defective FEB systems that are essentially unusable for the




                                    71
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 72 of 101 PageID #: 368
purposes for which they were sold. The injuries to Plaintiffs Johnson and Perry and the other

Florida Class members are substantial and greatly outweigh any alleged countervailing benefit to

Plaintiffs Johnson and Perry and the other Florida Class members or to competition under all of

the circumstances. Moreover, in light of Nissan’s exclusive knowledge of the FEB Defect, the

injury is not one that Plaintiffs Johnson and Perry or the other Florida Class members could have

reasonably avoided.

       314.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       315.    As a direct and proximate result of Nissan’s unfair and deceptive trade practices,

Plaintiffs Johnson and Perry and the other Florida Class members have suffered ascertainable

loss and actual damages. Plaintiffs Johnson and Perry and the other Florida Class members who

purchased or leased the Class Vehicles would not have purchased or leased the Class Vehicles,

or, alternatively, would have paid less for them had the truth about the FEB Defect been

disclosed. Plaintiffs Johnson and Perry and the other Florida Class members also suffered

diminished value of their vehicles. Plaintiffs Johnson and Perry and the other Florida Class

members are entitled to recover actual damages, attorneys’ fees and costs, and all other relief

allowed under F.S.A. §§ 501.201, et seq.




                                    72
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 73 of 101 PageID #: 369
                                          COUNT 9
                     Violations of Georgia’s Fair Business Practices Act
                             (Ga. Stat. Ann. §§ 10-1-390, et seq.)
                    (On behalf of the Georgia Plaintiff and proposed Classes)

       316.    Plaintiff Wright (“Plaintiff” for purposes of this Count) incorporates by reference

each preceding paragraph as though fully set forth herein.

       317.    Plaintiff brings this claim individually and on behalf of the other members of the

Georgia Class (the “Class,” for purposes of this Count).

       318.    The Georgia Fair Business Practices Act, Ga. Stat. Ann. § 10-1-393, states that,

“[u]nfair or deceptive acts or practices in the conduct of consumer transactions and consumer

acts or practices in trade or commerce are declared unlawful.”

       319.    By the conduct described in detail above and incorporated herein, Nissan engaged

in unfair and deceptive trade practices.

       320.    Nissan’s omissions regarding the FEB Defect, described above, which can result

in sudden and unexpected braking on roadways, are material facts that a reasonable person

would have considered in deciding whether or not to purchase (or to pay the same price for) the

Class Vehicles.

       321.    Nissan intended for Plaintiff and the other Class members to rely on Nissan’s

omissions regarding the FEB Defect.

       322.    Plaintiff and the other Class members justifiably acted or relied to their detriment

upon Nissan’s omissions of fact concerning the above-described FEB Defect that can result in

sudden and unexpected braking on roadways, as evidenced by Plaintiff and the other Class

members’ purchases of Class Vehicles.




                                    73
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 74 of 101 PageID #: 370
       323.     Had Nissan disclosed all material information regarding the FEB Defect to

Plaintiff and the other Class members, Plaintiff and the other Class members would not have

purchased or leased Class Vehicles or would have paid less to do so.

       324.     Nissan’s omissions have deceived Plaintiff, and those same business practices

have deceived or are likely to deceive members of the consuming public and the other members

of the Class.

       325.     In addition to being deceptive, the business practices of Nissan were unfair

because Nissan knowingly sold Plaintiff and the other Class members Class Vehicles with

defective Forward Emergency Braking Systems that are essentially unusable for the purposes for

which they were sold. The injuries to Plaintiff and the other Class members are substantial and

greatly outweigh any alleged countervailing benefit to Plaintiff and the other Class members or

to competition under all of the circumstances. Moreover, in light of Nissan’s exclusive

knowledge of the FEB Defect, the injury is not one that Plaintiff or the other Class members

could have reasonably avoided.

       326.     As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       327.     As a direct and proximate result of Nissan’s unfair and deceptive trade practices,

Plaintiff and the other Class members have suffered ascertainable loss and actual damages.

Plaintiff and the other Class members who purchased or leased the Class Vehicles would not




                                    74
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 75 of 101 PageID #: 371
have purchased or leased the Class Vehicles, or, alternatively, would have paid less for them had

the truth about the FEB Defect been disclosed. Plaintiff and the other Class members also

suffered diminished value of their vehicles. Plaintiff and the other Class members are entitled to

recover actual damages, attorneys’ fees and costs, and all other relief allowed under Ga. Stat.

Ann. § 10-1-399.

                                              COUNT 10
                            Violations of the Illinois Consumer Fraud
                              and Deceptive Business Practices Act
                                (815 Ill. Comp. Stat. 505/1, et seq.)
                      (On behalf of the Illinois Plaintiffs and proposed Classes)

       328.      Plaintiff Burrows (“Plaintiff” for purposes of this Count) incorporates by

reference each preceding paragraph as though fully set forth herein.

       329.      Plaintiff brings this claim individually and on behalf of the other members of the

Illinois Class (the “Class,” for purposes of this Count).

       330.      The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.

Comp. Stat. 505/2, states that, “[u]nfair methods of competition and unfair or deceptive acts or

practices . . . are hereby declared unlawful whether any person has in fact been misled, deceived

or damaged thereby.”

       331.      By the conduct described in detail above and incorporated herein, Nissan engaged

in unfair or deceptive acts in violation of the Illinois Consumer Fraud and Deceptive Business

Practices Act.

       332.      Nissan’s omissions regarding the FEB Defect, described above, which can cause

sudden and unexpected braking on roadways, are material facts that a reasonable person would

have considered in deciding whether or not to purchase (or to pay the same price for) the Class

Vehicles.




                                    75
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 76 of 101 PageID #: 372
       333.     Nissan intended for Plaintiff and the other Class members to rely on Nissan’s

omissions regarding the FEB Defect.

       334.     Plaintiff and the other Class members justifiably acted or relied to their detriment

upon Nissan’s omissions of fact concerning the above-described FEB Defect that can result in

sudden and unexpected braking, as evidenced by Plaintiff and the other Class members’

purchases of Class Vehicles.

       335.     Had Nissan disclosed all material information regarding the FEB Defect to

Plaintiff and the other Class members, Plaintiffs and the other Class members would not have

purchased or leased Class Vehicles or would have paid less to do so.

       336.     Nissan’s omissions have deceived Plaintiff, and those same business practices

have deceived or are likely to deceive members of the consuming public and the other members

of the Class.

       337.     In addition to being deceptive, the business practices of Nissan were unfair

because Nissan knowingly sold Plaintiffs and the other Class members Class Vehicles with

defective Forward Emergency Braking systems that are essentially unusable for the purposes for

which they were sold. The injuries to Plaintiff and the other Class members are substantial and

greatly outweigh any alleged countervailing benefit to Plaintiff and the other Class members or

to competition under all of the circumstances. Moreover, in light of Nissan’s exclusive

knowledge of the FEB Defect, the injury is not one that Plaintiffs or the other Class members

could have reasonably avoided.

       338.     As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so




                                    76
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 77 of 101 PageID #: 373
would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       339.    As a direct and proximate result of Nissan’s unfair and deceptive trade practices,

Plaintiff and the other Class members have suffered ascertainable loss and actual damages.

Plaintiff and the other Class members who purchased or leased the Class Vehicles would not

have purchased or leased the Class Vehicles, or, alternatively, would have paid less for them had

the truth about the FEB Defect been disclosed. Plaintiff and the other Class members also

suffered diminished value of their vehicles. Plaintiff and the other Class members are entitled to

recover actual damages, attorneys’ fees and costs, and all other relief allowed under 815 Ill

Comp. Stat. 505/1, et seq.

                                          COUNT 11
                                Violations of The Massachusetts
                Regulation of Business Practices for Consumer Protection Act
                            (Mass Gen. Laws ch. 93A, §§ 1, et seq.)
                 (On behalf of the Massachusetts Plaintiff and proposed Classes)

       225.    Plaintiff Turner (“Plaintiff” for purposes of this Count) incorporates by reference

each preceding paragraph as though fully set forth herein.

       226.    Plaintiff brings this Count individually and on behalf of the other members of the

Massachusetts Class (the “Class,” for purposes of this Count).

       227.    The Massachusetts Regulation of Business Practices for Consumer Protection Act

(“Massachusetts Consumer Protection Act”) prohibits “[u]nfair methods of competition and

unfair or deceptive practices in the conduct of any trade or commerce. . . .” Mass Gen. Laws ch.

93A, § 2.

       228.    By the conduct described in detail above and incorporated herein, Nissan engaged

in unfair or deceptive acts in violation of Mass Gen. Laws ch. 93A, § 2.


                                    77
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 78 of 101 PageID #: 374
       229.     Nissan’s omissions regarding the FEB Defect, described above, are material facts

that a reasonable person would have considered in deciding whether or not to purchase (or to pay

the same price for) the Class Vehicles.

       230.     Nissan intended for Plaintiff and the other Class members to rely on Nissan’s

omissions regarding the FEB Defect.

       231.     Plaintiff and the other Class members justifiably acted or relied to their detriment

upon Nissan’s omissions of fact concerning the above-described FEB Defect, as evidenced by

Plaintiff and the other Class members’ purchases of Class Vehicles.

       232.     Had Nissan disclosed all material information regarding the FEB Defect to

Plaintiff and the other Class members, Plaintiff and the other Class members would not have

purchased or leased Class Vehicles or would have paid less to do so.

       233.     Nissan’s omissions have deceived Plaintiff, and those same business practices

have deceived or are likely to deceive members of the consuming public and the other members

of the Class.

       234.     As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       235.     As a direct and proximate result of Nissan’s deceptive trade practices, Plaintiff

and the other Class members have suffered ascertainable loss and actual damages. Plaintiff and

the other Class members who purchased or leased the Class Vehicles would not have purchased




                                    78
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 79 of 101 PageID #: 375
or leased the Class Vehicles, or, alternatively, would have paid less for them had the truth about

the FEB Defect been disclosed. Plaintiff and the other Class members also suffered diminished

value of their vehicles. Plaintiff and the other Class members are entitled to recover actual

damages, attorneys’ fees and costs, and all other relief allowed under the Massachusetts

Consumer Protection Act.

                                           COUNT 12
                      Violation of the Michigan Consumer Protection Act
                              (Mich. Comp. Laws § 445.903, et seq.)
                   (On behalf of the Michigan Plaintiff and the proposed Classes)

       236.    Plaintiff Brueckman (“Plaintiff,” for purposes of this Count) incorporates by

reference each preceding paragraph as though fully set forth herein.

       237.    Plaintiff brings this claim on behalf of himself and the Michigan Class (“Class”

for purposes of this Count).

       238.    Class Members were “person[s]” within the meaning of the Mich. Comp. Laws

§ 445.902(1)(d).

       239.    At all relevant times hereto, Nissan was a “person” engaged in “trade or

commerce” within the meaning of the Mich. Comp. Laws § 445.902(1)(d) and (g).

       240.    The Michigan Consumer Protection Act (“Michigan CPA”) prohibits “[u]nfair,

unconscionable, or deceptive methods, acts, or practices in the conduct of trade or commerce.…”

Mich. Comp. Laws § 445.903(1). Nissan engaged in unfair, unconscionable, or deceptive

methods, acts or practices prohibited by the Michigan CPA, including: “(c) Representing that

goods or services have… characteristics… that they do not have.…;” “(e) Representing that

goods or services are of a particular standard… if they are of another;” “(s) Failing to reveal a

material fact, the omission of which tends to mislead or deceive the consumer, and which fact

could not reasonably be known by the consumer;” “(bb) Making a representation of fact or



                                    79
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 80 of 101 PageID #: 376
statement of fact material to the transaction such that a person reasonably believes the

represented or suggested state of affairs to be other than it actually is;” and “(cc) Failing to reveal

facts that are material to the transaction in light of representations of fact made in a positive

manner.” Mich. Comp. Laws § 445.903(1). By failing to disclose and actively concealing the

defective Forward Emergency Braking System in the Class Vehicles, Nissan both participated in

unfair, deceptive, and unconscionable acts that violated the Michigan CPA.

       241.    In the course of their business, Nissan willfully failed to disclose and actively

concealed the FEB Defect in the Class Vehicles as described herein and otherwise engaged in

activities with a tendency or capacity to deceive. Nissan also engaged in unlawful trade practices

by employing deception, deceptive acts or practices, fraud, misrepresentation or concealment,

suppression or omission of any material fact with intent that others rely upon such concealment,

suppression or omission, in connection with the sale of Class Vehicles. Nissan is directly liable

for engaging in unfair and deceptive acts or practices in the conduct of trade or commerce in

violation of the Michigan CPA.

       242.    As alleged above, Nissan knew of the FEB Defect, and the Class was deceived by

Nissan’s omissions into believing the Class Vehicles were safe. The true information could not

have reasonably been known by the consumer.

       243.    795. Nissan knew or should have known that their conduct violated the Michigan

CPA.

       244.    As alleged above, Nissan made material statements about the safety and reliability

of Class Vehicles that were either false or misleading.

       245.    Nissan engaged in a deceptive trade practice when it failed to disclose material

information concerning the Class Vehicles which it knew at the time of the sale. Nissan




                                    80
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 81 of 101 PageID #: 377
deliberately withheld the information about the propensity for the FEB defect to cause sudden

and unexpected braking on roadways in order to ensure that consumers would purchase its

vehicles and to induce the consumer to enter into a transaction.

       246.    Nissan owed the Class an independent duty, based on its respective knowledge, to

disclose the defective nature of Class Vehicles, including the propensity for the FEB system to

cause sudden and unexpected braking, because Nissan: (1) possessed exclusive knowledge of the

defect rendering Class Vehicles inherently more dangerous and unreliable than similar vehicles;

(2) intentionally concealed the hazardous situation with Class Vehicles through their deceptive

marketing designed to hide the FEB systems problems from Plaintiffs; (3) and/or made

incomplete representations about the safety and reliability of Class Vehicles generally, and the

FEB system in particular, while purposefully withholding material facts from Plaintiffs that

contradicted these representations.

       247.    Nissan’s unfair or deceptive acts or practices were likely to deceive reasonable

consumers, including the Michigan Class, about the true safety and reliability of Class Vehicles.

Nissan intentionally and knowingly misrepresented material facts regarding the Class Vehicles

with an intent to mislead the Class.

       248.    The propensity of the Class Vehicles’ FEB system causing sudden and

unexpected braking during operation was material to the Class. Had the Class known that their

vehicles had this serious safety defect, they would either not have purchased their Class

Vehicles, or would have paid less for them than they did.

       249.    The Class suffered ascertainable loss caused by Nissan’s failure to disclose

material information. The Class overpaid for their vehicles and did not receive the benefit of

their bargain. As the result of the concealment and failure to remedy the serious safety defect, the




                                    81
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 82 of 101 PageID #: 378
value of their Class Vehicles has diminished now that the FEB Defect in the Class Vehicles has

come to light, and the Class owns vehicles that are defective and unsafe.

       250.    The Class has been damaged by Nissan’s misrepresentations, concealment, and

non-disclosure of the FEB Defect in the Class Vehicles, as they are now holding vehicles whose

value has greatly diminished because of Nissan’s failure to timely disclose and remedy the

serious defects.

       251.        Class Members were—and continue to be—at risk of irreparable injury as a

result of Nissan’s acts and omissions in violation of the Michigan CPA, and these violations

present a continuing risk to the Class as well as to the general public. Nissan’s unlawful acts and

practices complained of herein affect the public interest.

       252.    As a direct and proximate result of Nissan’s violations of the Michigan CPA, the

Class has suffered injury-in-fact and/or actual damage.

       253.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       254.    The Class seeks injunctive relief to enjoin Nissan from continuing its unfair and

deceptive acts; monetary relief against Nissan measured as the greater of (a) actual damages in

an amount to be determined at trial and (b) statutory damages in the amount of $250 for each

Class Member; reasonable attorneys’ fees; declaratory relief in the nature of a judicial

determination of whether each Company’s conduct violated the Michigan Statute, the just total




                                    82
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 83 of 101 PageID #: 379
amount of penalties to be assessed against each thereunder, and the formula and procedure for

fair and equitable allocation of statutory penalties among the Michigan Class; and any other just

and proper relief available under Mich. Comp. Laws § 445.911.

       255.    The Class also seeks punitive damages against Nissan because it carried out

despicable conduct with willful and conscious disregard of the rights and safety of others. Nissan

intentionally and willfully misrepresented the safety and reliability of Class Vehicles, deceived

Class Members, and concealed material facts that only it knew, all to avoid the expense and

public relations nightmare of correcting flaws in the Class Vehicles it repeatedly promised Class

Members were safe. Nissan’s unlawful conduct constitutes malice, oppression, and fraud

warranting punitive damages.

                                         COUNT 13
                            Missouri Merchandising Practices Act
                              (Mo. Rev. Stat. §§ 407.010, et seq.)
                 (On behalf of the Missouri Plaintiffs and the proposed Classes)

       256.    Plaintiffs Reeves and Bartlett (“Plaintiffs” for purposes of this Count) incorporate

by reference each preceding paragraph as though fully set forth herein.

       257.    Plaintiffs bring this claim individually and on behalf of the other members of the

Missouri Class (“Class” for purposes of this Count).

       258.    Nissan, Plaintiffs, and the other Class members are “persons” within the meaning

of Mo. Rev. Stat. § 407.010(5).

       259.    Nissan engaged in “trade” or “commerce” in the State of Missouri within the

meaning of Mor. Rev. Stat. § 407.010(7).

       260.    The Missouri Merchandising Practices Act (“Missouri MPA”) makes unlawful

“the act, use or employment by any person of any deception, fraud, false pretense,




                                    83
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 84 of 101 PageID #: 380
misrepresentation, unfair practice, or the concealment, suppression, or omission of any material

fact in connection with the sale or advertisement of any merchandise.” Mo. Rev. Stat. § 407.020.

       261.    In the course of Nissan’s business, it willfully failed to disclose and actively

concealed the FEB Defect, described above. Accordingly, Nissan used or employed deception

and fraud, and concealed, suppressed and omitted a material fact in connection with the sale or

advertisement of merchandise in trade or commerce, in violation of the Missouri MPA. Nissan’s

conduct offends public policy; is unethical and unscrupulous; and presents a risk of, or causes,

substantial injury to consumers.

       262.    Nissan’s omissions regarding the FEB Defect, described above, are material facts

that a reasonable person would have considered in deciding to purchase (or pay the same price

for) the Class Vehicles.

       263.    Nissan intended for Plaintiffs and the other Class members to rely on Nissan’s

omissions of fact regarding the Sliding Door Defect.

       264.    Plaintiffs and the other Class members were injured by Nissan’s omissions of fact

concerning the above-described FEB Defect, as evidenced by Plaintiffs and the other Class

members’ purchases of Class Vehicles.

       265.    Had Nissan disclosed all material information regarding the FEB Defect to

Plaintiffs and the other Class members, Plaintiffs and reasonable consumers would not have

purchased or leased Class Vehicles or would have paid less to do so.

       266.    Nissan’s omissions deceived Plaintiffs Reeves, and those same business practices

have deceived or are likely to deceive members of the consuming public and the other Class

members.




                                    84
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 85 of 101 PageID #: 381
       267.    In addition to being deceptive, the business practices of Nissan were unfair

because Nissan knowingly sold Plaintiffs and the other Class members Class Vehicles with

defective FEB systems that are essentially unusable for the purposes for which they were sold.

The injuries to Plaintiffs and the other Class members are substantial and greatly outweigh any

alleged countervailing benefit to Plaintiffs and the other Class members or to competition under

all of the circumstances. Moreover, in light of Nissan’s exclusive knowledge of the FEB Defect,

the injury is not one that Plaintiffs or the other Class members could have reasonably avoided.

       268.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       269.    As a direct and proximate result of Nissan’s unfair and deceptive trade practices,

Plaintiffs and the other Class members have suffered ascertainable loss and actual damages.

Plaintiffs and the other Class members who purchased or leased the Class Vehicles would not

have purchased or leased the Class Vehicles, or, alternatively, would have paid less for them had

the truth about the FEB Defect been disclosed. Plaintiffs and the other Class members also

suffered diminished value of their vehicles. Plaintiffs and the other Class members are entitled to

recover actual damages, attorneys’ fees and costs, and all other relief allowed under Mo. Rev.

Stat. § 407.025.




                                    85
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 86 of 101 PageID #: 382
                                          COUNT 14
                                Violations of the North Carolina
                          Unfair and Deceptive Trade Practices Act
                               (N.C. Gen. Stat. §§ 75-1.1, et seq.)
               (On behalf of the North Carolina Plaintiff and the proposed Classes)

       270.    Plaintiff Fowler (“Plaintiff,” for purposes of the North Carolina Class’s claims)

incorporates by reference each preceding paragraph as though fully set forth herein.

       271.    Plaintiff brings this Count individually and on behalf of the other members of the

North Carolina Class (the “Class,” for purposes of this Count).

       272.    Nissan engaged in unlawful, unfair, and deceptive trade practices in violation of

the North Carolina Unfair and Deceptive Trade Practices Act by advertising, selling, and

warranting the defective Class Vehicles.

       273.    Nissan knew that the Class Vehicles suffered from the FEB Defect that can result

in sudden and unexpected braking during operation.

       274.    In advertising, selling, and warranting the Class Vehicles, Nissan omitted material

facts concerning the FEB Defect that can result in sudden and unexpected braking engine

damage. Nissan failed to give Plaintiff and the other Class members sufficient notice or warning

regarding this defect.

       275.    Nissan intended that Plaintiff and the other Class members rely upon Nissan’s

omissions when purchasing the Class Vehicles.

       276.    Plaintiff and the other Class members were deceived by Nissan’s concealment of

the defect.

       277.    Nissan’s conduct was in commerce and affected commerce.

       278.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so


                                    86
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 87 of 101 PageID #: 383
would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       279.    As a direct and proximate result of these unfair, willful, unconscionable, and

deceptive commercial practices, Plaintiff and the other Class members have been damaged and

are entitled to recover actual and treble damages, as well as attorneys’ fees and costs, and all

other relief allowed under N.C. Gen. Stat §§ 75-16 and 75-16.1.

                                           COUNT 15
                     Violations of the New Jersey Consumer Fraud Act
                               (N.J. Stat. Ann. §§ 56:8-1, et seq.)
                (On behalf of the New Jersey Plaintiff and the proposed Classes)

       280.     Plaintiff Hartwell (“Plaintiff,” for purposes of the New Jersey Class’s claims)

incorporates by reference each preceding paragraph as though fully set forth herein.

       281.    Plaintiff brings this Count individually and on behalf of the other members of the

New Jersey Class (the “Class,” for purposes of this Count).

       282.    Pursuant to the New Jersey Consumer Fraud Act, “[t]he act, use or employment

by any person of any unconscionable commercial practice, deception, fraud, false pretense, false

promise, misrepresentation, or the knowing, concealment, suppression, or omission of any

material fact with intent that others rely upon such concealment, suppression or omission, in

connection with the sale or advertisement of any merchandise or real estate . . . is declared to be

an unlawful practice. . . .” N.J. Stat. Ann. § 56:8-2. 1090. By the conduct described in detail

above and incorporated herein, Nissan engaged in unfair or deceptive acts in violation of N.J.

Stat. Ann. § 56:8-2.

       283.    Nissan’s omissions regarding the FEB Defect, described above, that can result in

sudden and unexpected braking during operation, are material facts that a reasonable person



                                    87
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 88 of 101 PageID #: 384
would have considered in deciding whether or not to purchase (or to pay the same price for) the

Class Vehicles.

        284.   Nissan intended for Plaintiff and the other Class members to rely on Nissan’s

omissions of fact regarding the FEB Defect.

        285.   Plaintiff and the other Class members justifiably acted or relied to their detriment

upon Nissan’s omissions of fact concerning the above-described FEB Defect that can result in

sudden and unexpected braking during operation, as evidenced by Plaintiff and the other Class

members’ purchases of Class Vehicles.

        286.   Had Nissan disclosed all material information regarding the FEB Defect to

Plaintiff

        287.   and the other Class members, Plaintiff and the other Class members would not

have purchased or leased Class Vehicles or would have paid less to do so.

        288.   Nissan’s omissions have deceived Plaintiff, and those same business practices

have deceived or are likely to deceive members of the consuming public and the other Class

members.

        289.   In addition to being deceptive, the business practices of Nissan were unfair

because Nissan knowingly sold Plaintiff and the other Class members’ Class Vehicles with

defective FEB systems that are essentially unusable for the purposes for which they were sold.

The injuries to Plaintiff and the other Class members are substantial and greatly outweigh any

alleged countervailing benefit to Plaintiff and the other Class members or to competition under

all of the circumstances. Moreover, in light of Nissan’s exclusive knowledge of the FEB Defect,

the injury is not one that Plaintiff or the other Class members could have reasonably avoided.




                                    88
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 89 of 101 PageID #: 385
       290.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       291.    As a direct and proximate result of Nissan’s unfair and deceptive trade practices,

Plaintiff and the other Class members have suffered ascertainable loss and actual damages.

Plaintiff and the other Class members who purchased or leased the Class Vehicles would not

have purchased or leased the Class Vehicles, or, alternatively, would have paid less for them had

the truth about the FEB Defect been disclosed. Plaintiff and the other Class members also

suffered diminished value of their vehicles. Plaintiff and the other Class members are entitled to

recover actual damages, attorneys’ fees and costs, and all other relief allowed under N.J. Stat.

Ann. §§ 56:8-2, et seq.

                                         COUNT 16
                                  Deceptive Acts or Practices
                                    (New York GBL § 349)
                 (On behalf of the New York Plaintiff and the proposed Classes)

       292.    Plaintiff Housell (“Plaintiff” for purpose of this Count) incorporate by reference

each preceding paragraph as though fully set forth herein.

       293.    Plaintiff brings this claim individually and on behalf of the other members of the

New York Class (“Class” for purposes of this Count).

       294.    By the acts and conduct alleged herein, Defendants committed unfair or deceptive

acts and practices by making misrepresentations concerning the FEB Defect.

       295.    The foregoing deceptive acts and practices were directed at consumers.



                                    89
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 90 of 101 PageID #: 386
       296.    The foregoing deceptive acts and practices are misleading in a material way

because, in the course of Defendants’ business, they willfully failed to disclose and actively

concealed the FEB Defect as described above. Further, Defendants misrepresented the true

nature of the Class Vehicles. Accordingly, Defendants made untrue, deceptive or misleading

representations of material facts and omitted and/or concealed material facts.

       297.    Defendants engaged in deceptive acts or practices when it failed to disclose

material information concerning the Class Vehicles which was known to Defendants at the time

of the sale. Defendants deliberately withheld the information about the FEB defect in order to

postpone or prevent its warranty obligations and to induce the consumer to enter into a

transaction.

       298.    The reliability of the Class Vehicles, and the FEB systems, were material to

Plaintiff and the other members of the Class. Had Plaintiff and the other members of the Class

known that their Class Vehicles had the FEB Defect, they would not have purchased the Class

Vehicles, or would have done so on materially different terms.

       299.    Because Defendants’ deception takes place in the context of automobile safety,

that deception affects the public interest.

       300.    Defendants’ unlawful conduct constitutes unfair acts or practices that have the

capacity to and that do deceive consumers and have a broad impact on consumers at large.

       301.    Plaintiff and the other members of the Class suffered injury caused by

Defendants’ failure to disclose material information. Plaintiff and the other members of the

Class overpaid for their vehicles and did not receive the benefit of their bargain. The defective

Class Vehicles do not operate reliably and pose a grave safety threat. The value of the Class

Vehicles has diminished now that the FEB system defect has to light, and Plaintiff and the other




                                    90
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 91 of 101 PageID #: 387
members of the Class own vehicles that are not safe. Further, Plaintiff and the other members of

the Class did not receive the benefit of their bargain in that they paid a price premium for a

safety feature that was in reality a safety hazard.

       302.     As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       303.     On behalf of themselves and other members of the Class, Plaintiff seeks to enjoin

the unlawful acts and practices described herein, to recover her actual damages or fifty dollars,

whichever is greater, three times actual damages, and reasonable attorneys’ fees.

                                          COUNT 17
                             Ohio Consumer Sales Practices Act
                          (Ohio Rev. Code Ann. §§ 1345.01, et seq.)
                    (On behalf of the Ohio Plaintiff and the proposed Classes)

       304.     Plaintiff Huddleston (“Plaintiff,” for purposes of the Ohio Class’s claims)

incorporates by reference each preceding paragraph as though fully set forth herein.

       305.     Plaintiff brings this Count individually and on behalf of the other members of the

Ohio Class (the “Class,” for purposes of this Count).

       306.     Nissan, Plaintiff, and the other Class members are “persons” within the meaning

of Ohio Rev. Code Ann. § 145.01(B). Nissan is a “supplier” as defined by Ohio Rev. Code Ann.

§ 1345.01(c).




                                    91
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 92 of 101 PageID #: 388
       307.    Plaintiff and the other Class members are “consumers” as that term is defined in

Ohio Rev. Code Ann. § 1345.01(D), and their purchase and lease of the Class Vehicles are

“consumer transactions” within the meaning of Ohio Rev. Code Ann. § 1345.01(A).

       308.    Ohio Rev. Code Ann. § 1345.02 prohibits unfair or deceptive acts or practices in

connection with consumer transactions.

       309.    In the course of Nissan’s business, Nissan violated the Ohio Consumer Sales

Practices Act (“CSPA”) by selling Class Vehicles with the FEB Defect, which can cause sudden

or unexpected braking, or negligently concealing or suppressing material facts concerning the

FEB Defect in the Class Vehicles.

       310.    Further, as a result of placing a defective product into the stream of commerce,

Nissan has breached its implied warranty in tort, which is an unfair and deceptive act, as defined

in Ohio Rev. Code Ann. § 1345.09(B).

       311.    Nissan has committed unfair and deceptive acts in violation of the Ohio CSPA by

knowingly placing into the stream of commerce the Class Vehicles with the FEB Defect.

       312.    Moreover, Nissan has committed an unfair and deceptive act by knowingly

concealing the FEB Defect in the Class Vehicles and failing to inform Plaintiff and the other

Class members of this defect.

       313.    Nissan’s unfair or deceptive acts or practices were likely to, and did, in fact,

deceive consumers, including Plaintiff and the other Class members, about the true reliability,

dependability, efficiency, and quality of the Class Vehicles.

       314.    Plaintiff and the other Class members suffered ascertainable loss and actual

damages as a direct result of Nissan’s concealment of and failure to disclose material

information, namely, the FEB Defect. Plaintiff and the other Class members who purchased or




                                    92
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 93 of 101 PageID #: 389
leased the Class Vehicles would not have done so, or would have paid significantly less, if the

true nature of the Class Vehicles had been disclosed. Plaintiff and the other Class members also

suffered diminished value of their vehicles.

       315.    As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       316.    Nissan is liable to Plaintiff and the other Class members for compensatory

damages, injunctive/equitable relief, and attorneys’ fees pursuant to Ohio Rev. Code Ann.

§ 1345.09.

                                      COUNT 18
               Pennsylvania’s Trade Practices and Consumer Protection Law
                                    (73 P.S. 201-1, et seq.)
                 (On behalf of the Pennsylvania Plaintiff and proposed Class)

       317.    Plaintiff Olkowski (“Plaintiff” for purposes of this Count) incorporates by

reference each preceding paragraph as though fully set forth herein.

       318.    Plaintiff brings this claim individually and on behalf of the other members of the

Pennsylvania Class (“Class” for purposes of this Count).

       319.    Defendants’ practices, acts, policies and course of conduct, as described above,

constitute unfair conduct because they (1) offend public policy; (2) are immoral, unethical,

oppressive and unscrupulous; and (3) cause substantial injury to consumers in violation of the

Pa. UTPCPL.




                                    93
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 94 of 101 PageID #: 390
          320.   Defendants, either directly or through their agents, concealed, suppressed and

omitted to Plaintiff and the other Class members at the time of purchase or lease, that the Class

Vehicles suffered from the FEB Defect. Plaintiff and the other Class members would not have

bought the vehicles, or would have paid less for them, if Defendants had disclosed the FEB

Defect.

          321.   Defendants knew about the FEB Defect, but did not correct it or disclose it to

Plaintiff or the other Class members.

          322.   Defendants’ concealment and omissions were material.

          323.   As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

          324.   Defendants’ concealment and omissions occurred in the course of conduct

involving trade or commerce. Defendants’ conduct caused Plaintiff and the other Class members

to suffer ascertainable losses of money and property in that they were misled into expending

additional sums of money at its dealerships and elsewhere in the purchase or lease of the Class

Vehicles after having been misled about the presence of the FEB Defect. Defendants did so

despite having prior knowledge of the defect when they placed said vehicles into the stream of

commerce. Plaintiff also seeks a declaration that Class Vehicles are defective, and owners and

lessees of the Class Vehicles must be compensated, refunded, and/or have their vehicles replaced

with others that do not suffer from the FEB Defect.




                                    94
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 95 of 101 PageID #: 391
                                          COUNT 19
         Violation of the Texas Deceptive Trade Practices-Consumer Protection Act
                           (Tex. Bus. & Com. Code §§ 17.01, et seq.)
                      (On behalf of the Texas Plaintiff and proposed Class)

       325.    Plaintiff Kerkorian (“Plaintiff” for purposes of this Count) incorporates by

reference each preceding paragraph as though fully set forth herein.

       326.    Plaintiff brings this count individually and on behalf of the Texas Class (“Class”

for purposes of this Count).

       327.    The Texas Deceptive Trade Practices—Consumer Protection Act (“TDTPA”)

states that it is unlawful to commit “[f]alse, misleading, or deceptive acts or practices in the

conduct of any trade or commerce.” Tex. Bus. & Com. Code § 17.46.

       328.    By the conduct described in detail above and incorporated herein, Nissan engaged

in false, misleading and deceptive trade practices.

       329.    Nissan’s omission of the FEB Defect, described above, that results in phantom

braking and/or false activation, are material facts that a reasonable person would have considered

in deciding whether or not to purchase (or to pay the same price for) the Class Vehicles.

       330.    Nissan intended for Plaintiff and the other Class members to rely on Nissan’s

omissions regarding the FEB Defect.

       331.    Plaintiff and the other Class members justifiably acted or relied to their detriment

upon Nissan’s omissions of fact concerning the above-described FEB Defect that results in

phantom braking and/or false activation, as evidenced by Plaintiff and the other Class members’

purchases of Class Vehicles.

       332.    Had Nissan disclosed all material information regarding the FEB Defect to

Plaintiff and the other Class members, Plaintiff and the other Class members would not have

purchased or leased Class Vehicles or would have paid less to do so.



                                    95
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 96 of 101 PageID #: 392
       333.     Nissan’s omissions have deceived Plaintiff, and those same business practices

have deceived or are likely to deceive members of the consuming public and the other members

of the Class.

       334.     In addition to being deceptive, the business practices of Nissan were unfair

because Nissan knowingly sold Plaintiff and the other Class members Class Vehicles with

defective engines that are essentially unusable for the purposes for which they were sold. The

injuries to Plaintiff and the other Class members are substantial and greatly outweigh any alleged

countervailing benefit to Plaintiff and the other Class members or to competition under all of the

circumstances. Moreover, in light of Nissan’s exclusive knowledge of the FEB Defect, the injury

is not one that Plaintiff or the other Class members could have reasonably avoided.

       335.     As described at length above in Section C, paragraphs 204-208, Defendants were

provided extensive pre-suit notice of the FEB Defect, and as such have been afforded a

reasonable opportunity to cure their breach of written warranties. Any additional time to do so

would be unnecessary and futile because Defendants have known of and concealed the FEB

Defect and, on information and belief, have refused to repair or replace the FEB Defect free of

charge despite the FEB Defect’s existence at the time of sale or lease of the Class Vehicles.

       336.     As a direct and proximate result of Nissan’s unfair and deceptive trade practices,

Plaintiff and the other Class members have suffered ascertainable loss and actual damages.

Plaintiff and the other Class members who purchased or leased the Class Vehicles would not

have purchased or leased the Class Vehicles, or, alternatively, would have paid less for them had

the truth about the FEB Defect been disclosed. Plaintiff and the other Class members also

suffered diminished value of their vehicles. Plaintiff and the other Class members are entitled to

recover actual damages, attorneys’ fees and costs, and all other relief allowed under the TDTPA.




                                    96
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 97 of 101 PageID #: 393
                                     PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs demand judgment on behalf of themselves and the other
members of the Classes as follows:

       A.      For an order certifying the Classes under Rule 23 of the Federal Rules of Civil
               Procedure; naming Plaintiffs as Class representatives; and naming Plaintiffs’
               attorneys as Class Counsel representing the Class members;

       B.      For an order finding in favor of Plaintiffs and the other Class members on all
               counts asserted herein;

       C.      For an order awarding statutory, compensatory, treble, and punitive damages in
               amounts to be determined by the Court and/or jury;

       D.      For injunctive relief enjoining the illegal acts detailed herein;

       E.      For prejudgment interest on all amounts awarded;

       F.      For an order of restitution and all other forms of equitable monetary relief; and

       G.      For an order awarding Plaintiffs their reasonable attorneys’ fees and expenses and
               costs of suit.

                                   JURY TRIAL DEMANDED

       Plaintiffs demand a trial by jury on all claims so triable.

Dated: June 1, 2020                            Respectfully submitted,


                                           By: /s/ J. Gerard Stranch, IV
                                               J. Gerard Stranch, IV (BPR 23045)
                                               Benjamin A. Gastel (BPR 28699)
                                               BRANSTETTER, STRANCH & JENNINGS, PLLC
                                               The Freedom Center
                                               223 Rosa L. Parks Avenue, Suite 200
                                               Nashville, Tennessee 37203
                                               Phone: 615-254-8801
                                               Fax: 615-255-5419
                                               Email: gerards@bsjfirm.com
                                                       beng@bsjfirm.com

                                                L. Timothy Fisher (pro hac vice)
                                                Joel D. Smith (pro hac vice)
                                                Frederick J. Klorczyk III (pro hac vice)
                                                BURSOR & FISHER, P.A.
                                                1990 North California Boulevard, Suite 940
                                                Walnut Creek, California 94596


                                    97
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 98 of 101 PageID #: 394
                                   Tel: (925) 300-4455
                                   E-Mail: ltfisher@bursor.com
                                            jsmith@bursor.com
                                            fklorczyk@bursor.com

                                   W. Daniel “Dee” Miles, III (pro hac vice)
                                   H. Clay Barnett, III (pro hac vice)
                                   J. Mitch Williams (pro hac vice)
                                   BEASLEY, ALLEN, CROW, METHVIN, PORTIS &
                                   MILES, P.C.
                                   272 Commerce Street
                                   Montgomery, Alabama 36104
                                   Tel: (334) 269-2343
                                   E-Mail: dee.miles@beasleyallen.com
                                            clay.barnett@beasleyallen.com
                                            mitch.williams@beasleyallen.com

                                   Adam J. Levitt (pro hac vice)
                                   John E. Tangren (pro hac vice)
                                   Daniel R. Ferri (pro hac vice)
                                   DICELLO LEVITT GUTZLER LLC
                                   Ten North Dearborn Street, Eleventh Floor
                                   Chicago, Illinois 60602
                                   Tel: (312) 214-7900
                                   E-Mail: alevitt@dicellolevitt.com
                                            jtangren@dicellolevitt.com
                                            dferri@dicellolevitt.com

                                   Benjamin L. Bailey (pro hac vice)
                                   Jonathan D. Boggs (pro hac vice)
                                   Michael L. Murphy (pro hac vice)
                                   BAILEY & GLASSER LLP
                                   209 Capitol Street
                                   Charleston, West Virginia 25301
                                   Tel: (304) 345-6555
                                   E-Mail: bbailey@baileyglasser.com
                                             jboggs@baileyglasser.com

                                   Michael L. Murphy (pro hac vice)
                                   BAILEY & GLASSER LLP
                                   1055 Thomas Jefferson Street NW
                                   Suite 540
                                   Washington, DC 20007
                                   Tel: (202) 463-2101
                                   E-Mail: mmurphy@baileyglasser.com

                                   Daniel A. Schlanger (pro hac vice)
                                   SCHLANGER LAW GROUP LLP
                                   9 East 40th Street, Suite 1300
                                   New York, New York 10016
                                   Tel: (212) 500-6114


                                    98
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 99 of 101 PageID #: 395
                                    E-Mail: dschlanger@consumerprotection.net

                                    Brian K. Herrington (pro hac vice)
                                    SCHLANGER LAW GROUP LLP
                                    602 Steed Road, Suite 100
                                    Ridgeland, Mississippi 39157
                                    Tel: (601) 208-0013
                                    E-Mail: bherrington@consumerprotection.net

                                    Counsel for Plaintiffs and the Proposed Class




                                     99
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 100 of 101 PageID #: 396
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, a true and correct copy of the foregoing document
was served on counsel listed below via the Court’s CM/ECF system.

       Jaimie Mak
       Richman Law Group
       81 Prospect Street
       Brooklyn, NY 11201
       Email: jmak@richmanlawgroup.com

       Kim E. Richman
       Richman Law Group
       8 W. 126th St.
       New York, NY 10027
       Email: krichman@richmanlawgroup.com

       Lynn A. Toops
       Lisa M. La Fornara
       Cohen & Malad, LLP
       One Indiana Square
       Suire 1400
       Indianapolis, IN 46204
       Email: ltoops@cohenandmalad.com
       Email: llafornara@cohenandmalad.com

       Anthony F. Schlehuber
       Brigid M. Carpenter
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC (Nash)
       211 Commerce Street
       Suite 800
       Nashville, TN 37201
       Email: aschlehuber@bakerdonelson.com
       Email: bcarpenter@bakerdonelson.com

       E. Paul Cauley , Jr.
       S. Vance Wittie
       Faegre Drinker, Biddle & Reath, LLP (Dallas Office)
       1717 Main Street, Suite 5400
       Dallas, TX 75201
       Email: paul.cauley@faegredrinker.com
       Email: Vance.Wittie@faegredrinker.com

       Matthew Jacob Adler
       Paul Jeffrey Riehle
       Faegre Drinker Biddle & Reath LLP
       Four Embarcadero Center, 27th Floor
       San Francisco, CA 94111
       Email: Matthew.Adler@faegredrinker.com
       Email: Paul.Riehle@faegredrinker.com

                                        By: /s/ J. Gerard Stranch, IV
                                            J. Gerard Stranch, IV (BPR 23045)



                                    100
Case 3:19-cv-00843 Document 133-1 Filed 06/01/20 Page 101 of 101 PageID #: 397
